Name: Council Regulation (EEC) No 2896/87 of 28 September 1987 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1983, when quotas are in effect
 Type: Regulation
 Subject Matter: plant product;  international trade;  international affairs
 Date Published: nan

 29 . 9 . 87 Official Journal of the European Communities No L 276 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2896/87 of 28 September 1987 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1983 , when quotas are in effect THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the Executive Board of the International Coffee Organization amended Rule 18 of the said system at its meeting on 26 and 27 November 1986 ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Whereas additional provisions have been enacted in a large number of supplementary texts , repeatedly amended , and it is therefore desirable in the interests of greater clarity to bring all the rules governing the system together in a single text ; Having regard to Council Regulation (EEC) No 288 / 82 of 5 February 1982 on common rules for imports (*), as last amended by Regulation (EEC) No 1243 / 86 ( 2 ), and in particular Article 16 ( 1 ) ( b ) thereof, Whereas appropriate measures must be taken to continue applying this system of certificates within the Community and to provide that it be applied without discrimination between Community importers ; Having regard to the proposal from the Commission , Whereas technical measures should be laid down for the supervision of coffee for export which has to cross the territory of two or more Member States before leaving the Community ; whereas the Commission should make the necessary adjustments to the control formalities in accordance with the procedure laid down in Article 57 of Council Regulation (EEC) No 222 / 77 of 13 December 1976 on Community transit ( 5 ), as last amended by Regulation (EEC) No 1674 / 87 ( 6 ); Whereas , pursuant to Council Decision 83 / 539 / EEC of 26 September 1983 on the notification of provisional application by the European Economic Community and its Member States of the International Coffee Agreement 1983 ( 3 ), the Community has been applying the said Agreement on a provisional basis since its entry into force on 1 October 1983 ; Whereas , by virtue of Regulation (EEC) No 3761 / 83 ( 4 ), the Community applies the system of certificates of origin provided for under the International Coffee Agreement 1983 , when quotas are in effect , as adopted by the Executive Board of the International Coffee Organization ; Whereas , in order to ensure the efficient administration of the system and to clarify the position regarding the periods during which this Regulation will actually apply , the Commission should , in accordance with the decisions taken by the International Coffee Organization Council or its Executive Board and at the time when quotas are introduced or suspended , specify the date on which the measures in question become applicable or cease to be applicable , (&gt;) OJ No L 35 , 9 . 2 . 1982 , p. 1 . ( 2 ) OJ No L 113 , 30 . 4 . 1986 , p. 1 . ( 3 ) OJ No L 308 , 9 . 11 . 1983 , p . 1 . ( 4 ) OJ No L 379 , 31 . 12 . 1983 , p . 1 . ( s ) OJ No L 38 , 9 . 2 . 1977 , p. 1 . ( 6 \ HI NnT 1 S7 17 f, 1987 . n 1 . No L 276 / 2 Official Journal of the European Communities 29 . 9 . 87 HAS ADOPTED THIS REGULATION: Article 1 For the purposes of implementing the International Coffee Agreement 1983 , the rules for the application of the system of certificates of origin to be applied when quotas are in effect , which were adopted by the Executive Board of the International Coffee Organization and are set out in the Annex to this Regulation , shall apply subject to Articles 2 , 3 and 6 . Article 3 1 . Exportation from the Community of coffee and extracts , essences or concentrates of coffee falling within subheading 09.01 A or 21.02 A of the Common Customs Tariff shall be subject to production to the customs authorities of the certificates prescribed for that purpose in the rules referred to in Article 1 . 2 . For the purposes of paragraph 1 , the products referred to in that paragraph shall be deemed to have been exported from the Community when they are exported from the customs territory of the Community . 3 . Provisions for the implementation of this Article shall be adopted in accordance with the procedure provided for in Article 57 of Regulation (EEC) No 222 / 77 . Article 4 Regulation (EEC) No 375 / 86 (*) is hereby repealed . Article 5 Regulation (EEC) No 3761 / 83 is hereby repealed . All references to the said Regulation shall be taken to be references to this Regulation . Article 2 1 . Imports into the Community of coffee and of extracts , essences or concentrates of coffee falling within subheadings 09.01 A and 21.02 A of the Common Customs Tariff shall be subject to production , at the customs office where the customs import formalities are completed , of the certificate prescribed for this purpose under the rules referred to in Article 1 . 2 . Imports from countries which are not members of the International Coffee Agreement 1983 and not included in Annex 6 to the rules referred to in Article 1 shall be limited to a quantity for the Community and each Community Member State equal to that indicated in Annex 7 to the rules in question . 3 . For the purpose of applying Rule 18 (4 ) ( a ), imports into the Community of coffee and extracts , essences or concentrates of coffee falling within subheading 09.01 A or 21.02 A of the Common Customs Tariff shall be subject , for a transitional period of 60 days from the entry into force of the system, to the presentation , at the customs office where the import formalities are carried out , of a certificate of origin in Form O or , where a certificate is not available , to the production of an import certificate in Form I corresponding to the model in Annex 8A and made out in accordance with the general directives in Annex 8B to the rules in question or to the application of any alternative procedures consistent with the Community customs legislation , to be notified by the Commission to the Member States . Article 6 The Commission shall fix the date from which the measures provided for in this Regulation shall apply or cease to apply , in accordance with the decisions of the Council of the International Coffee Organization or of its Executive Board . Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 September 1987 . For the Council The President B. HAARDER (M OJ No L 44 , 21 . 2 . 1986 , p. 4 . 29 . 9 . 87 Official Journal of the European Communities No L 276 / 3 CONTENTS Page Rule 1 Definitions 5 Rule 2 Types of certificates and specifications for printing 7 Rule 3 Period of validity and extension of the period of validity of certificates 8 Rule 4 Marking of bags and other containers for export 8 Rule S Exports of coffee to members 9 Rule 6 Exports of coffee to non-members 10 Rule 7 Imports of coffee 11 Rule 8 Limitation of imports of coffee from non-members 12 Rule 9 Re-exports of coffee 12 Rule 10 Coffee placed under customs control 13 Rule 11 Re-shipment of coffee placed under customs control 14 Rule 12 Coffee in transit 15 Rule 13 Change of destination from a member to a non-member 16 Rule 14 Loss of valid certificates 16 Rule 15 Coffee export stamps 17 Rule 16 Coffee transit stamps 20 Rule 17 Entry into force and suspension 21 Rule 18 Transitional arrangements 21 Rule 19 Implementation 22 Rule 20 Amendments 22 No L 276 / 4 Official Journal of the European Communities 29 . 9 . 87 Page Annex 1 Certificate of origin in Form O 23 Annex 1 A Measurements of certificate of origin in Form O 25 Annex 1 B General guidance for completion of certificate of origin in Form O 27 Annex 2 Certificate of origin in Form X 29 Annex 2 A Measurements of certificate of origin in Form X 31 Annex 2 B General guidance for completion of certificate of origin in Form X ........ 33 Annex 3 Certificate of re-export in Form R 35 Annex 3 A Measurements of certificate of re-export in Form R 37 Annex 3 B General guidance for completion of certificate of re-export in Form R 39 Annex 4 Certificate of re-shipment in RS 41 Annex 4 A Measurements of certificate of re-shipment in Form RS 43 Annex 4 B General guidance for completion of certificate of re-shipment in Form RS . . . . 45 Annex 5 Certificate of transit in Form T 47 Annex 5 A Measurements of certificate of transit in Form T 49 Annex S B General guidance for completion of certificate of transit in Form T 51 Annex 6 List of members and their code numbers 53 Annex 7 Annual limitation of imports of coffee by importing members from non ­ members 54 Annex 8 Import return in Form I 55 Annex 8 A Measurements of import return in Form I 57 Annex 8 B General guidance for completion of import return in Form I 59 Official Journal of the European Communities No L 276 / 529 . 9 . 87 ANNEX RULES FOR THE APPLICATION OF A SYSTEM OF CERTIFICATES OF ORIGIN WHEN QUOTAS ARE IN EFFECT INTRODUCTION On 31 July 1978 the Executive Board, acting in accordance with the powers delegated to it by the Council under the provisions of Article 18 (Competence of the Board ), of the International Coffee Agreement 1976 and of Resolution number 292 (Delegation of the powers of the Council to the Executive Board), approved the Rules for the Application of a System of Certificates of Origin when quotas are in effect ( 1 ). By virtue of the provisions of subparagraph ( a ) of paragraph 2 of Article 70 of the International Coffee Agreement 1983 , the rules continue to be applied when quotas are in effect during the lifetime of the 1983 Agreement . At a meeting on 26 and 27 November 1986 the Executive Board approved a new text of Rule 18 (Transitional arrangements ) and requested the Executive Director to re-issue the rules , incorporating the new text of Rule 18 together with such other amendments as were necessary in consequence of the entry into force of the 1983 Agreement and of changes in membership ( 2 ). The revised rules are attached . ( d ) the certificate shall be valid only for a net weight of coffee which , at the point of export, is equal to , or not more than 24 kilograms in excess of, the total denomination of the coffee export stamps affixed to it ; Rule 1 DEFINITIONS For the purposes of these Rules : ( e ) the certificate shall be valid to cover only the coffee described therein at the time it was issued; ( f) the certificate shall not be valid for more than nine months after the end of the calendar quarter in which it was issued ; (g ) the certificate has not previously been completed in Part B nor declared invalid by the Organization . Valid certificate of origin for exports to members means a certificate of origin in Form O prescribed in Annex 1 , issued in accordance with these rules by a certifying agency of the producing member from which the coffee described therein has been exported and bearing coffee export stamps which in total denomination correspond to the net weight of the green coffee or green coffee equivalent of the coffee covered , provided that : ( a ) the country code and coffee year code on the coffee export stamps correspond to the country of issue and coffee year of issue of the certificate; ( b ) the country of destination shown on the certificate is a member; ( c ) the certificate is marked 'ORIGINAL' and bears the cachet of the customs service of the producing member from which the coffee described in the certificate has been exported; Valid certificate of origin for exports to non-members means a certificate of origin in Form X prescribed in Annex 2, issued in accordance with these rules by a certifying agency of the producing member from which the coffee described therein has been exported , provided that : ( a ) the certificate is marked 'ORIGINAL' and bears the cachet of the customs service of the producing member from which the coffee described in the certificate has been exported; ( b ) the certificate shall be valid to cover only the coffee described therein at the time it was issued; (c) the certificate shall not be valid to cover the importation of coffee by members nor shall it form the basis for the issuing of any other form of certificate . 0 ) See paragraphs 7 to 10 of Decisions Adopted number 112 , document EB-1638 / 78 . ( 2 ) See paragraph 15 of Decisions Adopted number 170 , document EB-2772 / 86 . No L 276 / 6 Official Journal of the European Communities 29 . 9 . 87 ( c ) the certificate shall be valid only for a net weight of coffee equal to , or not more than four kilograms in excess of, the total denomination of the coffee transit stamps affixed to it ; (d ) the certificate shall be valid to cover only the coffee described therein at the time it was issued ; ( e ) the certificate shall not be valid for more than nine months after the end of the calendar quarter in which it was issued ; ( f) the certificate has not previously been completed in Part B nor declared invalid by the Organization . Valid certificate means a valid certificate of origin , a valid certificate of re-export , a valid certificate of re-shipment and a valid certificate of transit as defined above . Valid certificate of re-export means a certificate of re-export in Form R prescribed in Annex 3 , issued in accordance with these rules by a certifying agency of the member from which the coffee described therein has been re-exported , provided that : ( a ) the certificate is marked 'ORIGINAL' and bears the cachet of the customs service of the member from which the coffee described in the certificate has been re-exported ; ( b ) the certificate shall be valid to cover only the coffee described therein at the time it was issued; ( c) the certificate shall not be valid for more than nine months after the end of the calendar quarter in which it was issued ; ( d ) the certificate has not previously been completed in Part B nor declared invalid by the Organization . Export of coffee means any coffee which leaves the customs territory of the country in which the coffee is grown . Import of coffee means any coffee which enters into the customs territory of any country or customs union and is released by the customs and, if necessary , by other competent authorities so that the coffee has been fully cleared for processing and / or domestic consumption . Coffee under customs control means coffee which cannot be moved outside the area of jurisdiction of the customs service without its consent . Valid certificate of re-shipment means a certificate of re-shipment in Form RS prescribed in Annex 4 , issued in accordance with these rules by a certifying agency of the member from which the coffee described therein has been re-shipped , provided that : ( a ) the certificate is marked 'ORIGINAL' and bears the cachet of the customs service of the member from which the coffee described in the certificate has been re-shipped ; (b ) the certificate shall be valid to cover only the coffee described therein at the time it was issued ; ( c ) the certificate shall not be valid for more than nine months after the end of the calendar quarter in which it was issued ; (d ) the certificate has not previously been completed in Part B nor declared invalid by the Organization . Re-export of coffee means any coffee which moves beyond the customs territory of a country or customs union which has previously imported that coffee . Re-shipment of coffee means any coffee which moves beyond the territory of a country which has placed the coffee under customs control and not imported that coffee . Customs service means the customs authority of a member or other authority designated by the member for that purpose and accepted by the Executive Director . The cachet of the customs service means a customs stamp , preferably embossed , which is accompanied by the signature or equivalent of the officer responsible for its use together with the date of its use . Valid certificate of transit means a certificate of transit in Form T prescribed in Annex 5 , issued in accordance with these rules by a certifying agency and bearing coffee transit stamps which in total denomination correspond to the net weight of the green coffee or green coffee equivalent of the coffee covered , provided that: ( a ) the country code on the coffee transit stamps corresponds to the country of issue of the certificate ; ( b ) the certificate is marked 'ORIGINAL'; Certifying agency means an agency approved under the provisions of paragraphs 1 , 2 and 5 of Article 43 of the International Coffee Agreement 1983 to administer and Official Journal of the European Communities No L 276 / 729 . 9 . 87 perform the functions specified in paragraphs 1 and 2 of that Article . General guidance on the completion of such certificates is contained in Annex 1 B. 2 . Certificates of origin for exports of non-members shall be printed in Form X prescribed in Annex 2 and shall be completed and issued in accordance with these rules . General guidance on the completion of such certificates is contained in Annex 2 B. Rule 2 TYPES OF CERTIFICATES AND SPECIFICATIONS FOR PRINTING Certificates of origin 1 . Certificates of origin for exports to members shall be printed in Form O prescribed in Annex 1 and shall be completed and issued in accordance with these rules . EXAMPLE : (Certificate of origin in Form O) 3 . Notwithstanding the provisions of paragraphs 1 and 2 of this rule , box 10 of the certificate of origin in Form O and box 11 of the certificate of origin in Form X may be modified to allow a maximum of five International Coffee Organization identification marks to be entered therein : 10. ICO Identification mark 1 1 . Number of bags or other containers 12 . Descriptior of coffee 13 . Not weight of shipment 14 . Unit of weight kg lb Green (Crude ) Roasted Soluble Other 15 . Other relevant information Certificates of re-export 4 . Certificates of re-export shall be printed in Form R prescribed in Annex 3 and shall be completed and issued in accordance with these rules . General guidance on the completion of such certificates is contained in Annex 3 B. Certificates of transit 6 . Certificates of transit shall be printed in Form T prescribed in Annex 5 and shall be completed and issued in accordance with these rules . General guidance on the completion of such certificates is contained in Annex 5 B. Certificates of re-shipment 5 . Certificates of re-shipment shall be printed in Form RS prescribed in Annex 4 and shall be completed and issued in accordance with these rules . General guidance on the completion of such certificates is contained in Annex 4 B. Specifications for printing certificates 7 . All certificates shall be of ISO size A 4 (210 mm x 297 mm: 8 1 / 3 in . x 1 1 2 / 3 in .) with a maximum tolerance of ± 2 mm ( J / 16 in .). No L 276 / 8 Official Journal of the European Communities 29 . 9 . 87 8 . All certificates shall be issued in an original and at least two copies . Certifying agencies may issue as many additional copies for internal use as may be found convenient or necessary . Rule 3 PERIOD OF VALIDITY AND EXTENSION OF THE PERIOD OF VALIDITY OF CERTIFICATES 9 . For the originals of all types of certificates white paper of chemical pulp , weighing not less than 70 g/m2 shall be used . Each original shall be clearly marked 'ORIGINAL'. Period of validity of certificates 1 . Certificate of origin in Form O , certificates of re-export , certificates of re-shipment and certificates of transit shall cease to be valid after nine months from the end of the calendar quarter in which they are issued . Certificates of origin in Form X shall have no specified period of validity . 10 . The first copy shall be clearly marked 'FIRST COPY  for use by ICO London' and shall be printed on paper of the following colours : ( a ) Certificates of origin in Forms O and X  green ; ( b ) Certificates of re-export  blue ; Prohibition of importation of coffee covered by a certificate the period of validity of which has lapsed 2 . Members shall prohibit the importation of coffee covered by a certificate the period of validity of which has lapsed and shall neither credit such a certificate to a transit stamp account under the provisions of Rule 12 nor issue a certificate in replacement or exchange therefor without the express consent of the Executive Director ( see paragraph 3 of this rule). ( c) Certificates of re-shipment  yellow ; (d ) Certificates of transit  pink . 11 . Each additional copy which shall be of a colour other than that of the first copy, specified in paragraph 10 of this rule , shall be clearly marked 'COPY  for internal use only' and may contain such additional instructions as considered desirable by the agency issuing the certificate . Extension of the period of validity of a certificate 3 . The holder of a certificate of origin in Form O , a certificate of re-export , a certificate of re-shipment or a certificate of transit , the period of validity of which has lapsed prior to its surrender to the appropriate authorities in accordance with the provisions of these rules , shall forward the certificate to a certifying agency with an application for the extension of its period of validity . In his application he shall state the reasons for the failure to use or exchange the certificate before its expiration and shall specify the present location of the coffee . If the coffee is held in a warehouse , he shall provide a written declaration by the manager of the warehouse identifying the coffee and confirming the period of storage . The certifying agency shall forward the application together with the certificate to which it relates to the Executive Director . The Executive Director shall make such further enquiries as he may deem necessary and shall , within a reasonable time , authorize the certifying agency concerned to issue the appropriate certificate or shall advise the certifying agency why the application cannot be granted . 12 . Except as otherwise agreed between a member and the Executive Director , each member shall be responsible for printing the certificates it uses in the manner prescribed in Annexes 1 to 5 . To ensure that all certificates are printed to a uniform standard , the measurements to be used by printers are shown in Annexes 1 A, 2 A, 3 A, 4 A and 5 A. 13 . On the first and subsequent copies of certificates , the space allocated to Part B on the forms of certificates prescribed in Annexes 1 to 5 may be left blank or may be used by the member concerned for information required by it or by the Organization for statistical purposes . Rule 4 MARKING OF BAGS AND OTHER CONTAINERS FOR EXPORT Every export of coffee shall be allocated an International Coffee Organization identification mark which shall be 14 . Certificates may be printed in two languages , one of which , except as otherwise agreed between a member and the Executive Director , must be English . When more than one language is used , the second language shall be printed if possible in italics . 29 . 9 . 87 Official Journal of the European Communities No L 276 / 9 5 . The original of each certificate of origin in Form O shall be given to the exporter or his agent to accompany the shipping documents . The ICO identification mark and the reference number of the certificate of origin (composed of the country code , port code and serial number ) shall , except as otherwise agreed between the member and the Executive Director , be included on the invoice and / or the bill(s ) of lading . unique to the parcel of coffee concerned . The identification mark shall be printed inside a box on all the bags or other containers or stamped on a metal strip affixed to the bags or other containers , and shall be shown on the relevant certificate of origin . It shall be composed of the country code number of the member (up to three digits to be allocated by the Organization ( V), the code number of the grower or exporter (up to four digits to be allocated by the Member to each grower or exporter ) and the serial number of the parcel of coffee (up to four digits to be supplied by the grower or exporter for each parcel he exports , beginning with the number ' 1 ' for the first parcel exported on or after 1 October each year and proceeding in sequence to 30 September the following year). EXAMPLE : 6 . The first copy of each certificate of origin in Form O together with a copy of the relevant bill of lading shall be forwarded by the safest and quickest possible means to the Organization by the issuing member as soon as possible and in any case within 21 days of the date of shipment . If a parcel of coffee moves overland to its destination , instead of a bill of lading a copy of the relevant waybill or other equivalent document shall accompany the first copy of the certificate of origin in Form O forwarded to the Organization . 27 1 17 (Country code ) (Exporter's orgrower's code ) (Parcel number ) To permit mechanical processing by the organization it is essential that the identification mark should not in any circumstances be composed of more than 1 1 digits . 7 . First copies of certificates of origin in Form O and bills of lading or equivalent documents forwarded to the Organization under the provisions of paragraph 6 of this rule shall be sent in securely packed batches of not more than 50 sets (*). Each batch shall contain only documents issued to cover exports made in the same month . Rule 5 EXPORTS OF COFFEE TO MEMBERS 1 . Subject to the exceptions described in paragraph 1 1 of this rule , every export of coffee from any member to any other member shall be covered by a valid certificate of origin in Form O completed and issued in accordance with these rules . 8 . Each batch of certificate and bills of lading or equivalent documents shall be accompanied by a covering note listing the reference number of each document enclosed therewith and the net quantity of coffee covered by each document . Each batch of documents and the accompanying covering note shall bear a serial number . A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover . 2 . All bags or other containers shall bear an ICO identification mark in accordance with the provisions of rule 4 . 9 . Except as otherwise agreed between the member and the Executive Director , the Executive Director shall acknowledge receipt of each batch of documents by stamping and returning the covering note . 3 . The original of each certificate of origin in Form O shall be validated with coffee export stamps affixed in accordance with the provisions of rule 15 . 10 . Notwithstanding the provisions of paragraphs 1 and 6of this rule , if the maritime port of shipment is not in the country of origin of the coffee and the member finds that it is impracticable to issue completed Certificates of origin in Form O prior to export from origin , the member may make4. The original and the first copy of each certificate of origin in Form O shall bear the cachet of the customs service of the issuing member . This shall be applied by the customs service when it is satisfied that export is about to take place . ( J ) A set shall consist of the first copy of a certificate of origin in Form O and a copy of the relevant bill of lading or equivalent document or the original and the first copy of a certificate of origin in Form X and a copy of the relevant bill of lading or equivalent document .(') See Annex 6 . 29 . 9 . 87No L 276 / 10 Official Journal of the European Communities non-members are clearly marked 'NON-MEMBER' in bold red lettering . arrangements for the necessary certificate of origin in Form O to be issued , either partially or wholly , by an agency located in the maritime port of shipment and for completed first copies of certificates and the relevant bills of lading to be forwarded to the Organization . All such arrangements shall be agreed between the member and the Executive Director . 4 . The original and the first copy of each certificate of origin in Form X shall bear the cachet of the customs service of the issuing member . This shall be applied by the customs service when it is satisfied that export is about to take place . Originals of certificates of origin in Form X shall be withdrawn and , together with the first copy of each certificate and a copy of the relevant bill of lading, shall be sent by the safest and quickest possible means to the Organization by the issuing member as soon as possible and in any case within 21 days of the date of shipment . If a parcel of coffee moves overland to its destination , instead of a bill of lading a copy of the relevant waybill or other equivalent document shall accompany the original and first copy of the certificate of origin in Form X forwarded to the Organization . 11 . Certificate of origin in Form O need not be issued to cover : ( a ) small quantities of coffee for direct consumption as stores on ships , aircraft and other international commercial carriers ; and (b ) samples and parcels up to a maximum net weight of 60 kilograms of green coffee or the equivalent thereof namely : ( i ) 120 kilograms of dried coffee cherry ; or ( ii ) 75 kilograms of parchment coffee ; or ( iii ) 50,4 kilograms of roasted coffee ; or ( iv ) 23 kilograms of soluble or liquid coffee . 12 . Certifying agencies shall maintain records of all certificates of origin in Form O which they issue for a period of not less than four years . Such records shall be made available to the Executive Director on request . 5 . Originals and first copies of certificates of origin in Form X and bills of lading or equivalent documents forwarded to the Organization under the provisions of paragraph 4 of this rule shall be sent in securely packed batches of not more that 50 sets ( 1 ). Each batch shall contain only documents issued to cover exports made in the same month . 6 . Each batch of certificates and bills of lading or equivalent documents shall be accompanied by a covering note listing the reference number of each document enclosed therewith and the net quantity of coffee covered by each document . Each batch of documents and the accompanying covering note shall bear a serial number . A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover . 13 . Each exporting member shall furnish to the Executive Director any information he may request in connection with exports of coffee covered by certificates of origin in Form O including port records , customs records , contracts and other commercial documents . The Executive Director may establish a procedure for the inspection of such information . 7 . Except as otherwise agreed between the member and the Executive Director , the Executive Director shall acknowledge receipt of each batch of documents by stamping and returning the covering note . Rule 6 EXPORTS OF COFFEE TO NON-MEMBERS 1 . Subject to the exceptions described in paragraph 10 of this rule every export of coffee from any member to any non-member shall be covered by a valid certificate of origin in Form X completed and issued in accordance with these rules . 8 . Notwithstanding the provisions of paragraphs 1 and 4 of this rule , if the maritime port of shipment is not in the country of origin of the coffee and the member finds that it is impracticable to issue completed certificates of origin in Form X prior to export from origin , the member may make arrangements for the necessary certificates of origin in Form X to be issued , either partially or wholly , by an 2 . All bags or other containers shall bear an ICO identification mark in accordance with the provisions of rule 4 . (') A set shall consist of the original and the first copy of a certificate of origin in Form X and a copy of the relevant bill of lading or equivalent document or the first copy of a certificate of origin in Form O and a copy of the relevant bill of lading or equivalent document . 3 . Producing members shall ensure that all bags or other containers in shipments destined directly or indirectly to 29 . 9 . 87 Official Journal of the European Communities No L 276 / 11 agency located in the maritime port of shipment and for completed first copies of certificates and the relevant bills of lading to be forwarded to the Organization . All such arrangements shall be agreed between the member and the Executive Director . 9 . The ICO identification mark and the reference number of the certificate of origin (composed of the country code , port code and the serial number) shall , except as otherwise agreed between the member and the Executive Director , be included on the invoice and / or the bill(s ) of lading . 2 . Provided that the customs service of a member is satisfied on the basis of information in the relevant valid certificate and other documents that other provisions of these rules have not been infringed , it may permit the importation of a parcel of coffee although : ( a ) some (or , in the case of coffee processed in and imported from an importing Member , all ) of the bags or other containers bear no ICO identification marks or the ICO identification marks appearing on the bags or other containers are illegible or incomplete or the markings on some bags in the parcel do not accord in all respects with those shown on the relevant certificate ; (b ) the net weight of the parcel of coffee to be imported is not identical to that described in the certificate provided the number of bags is equal to or less than that shown on the certificate and that the difference in weight is not more than 1 % above the weight given in the certificate ; ( c ) the information on the certificate concerning the country of destination is not accurate or the information concerning the port or point of destination is missing or is not accurate . 10 . Certificates of origin in Form X need not be issued to cover : ( a ) small quantities of coffee for direct consumption as stores on ships , aircraft and other international commercial carriers ; and (b ) samples and parcels up to a maximum net weight of 60 kilograms of green coffee or the equivalent thereof namely : ( i ) 120 kilograms of dried coffee cherry ; or ( ii ) 75 kilograms of parchment coffee ; or ( iii ) 50,4 kilograms of roasted coffee ; or ( iv ) 23 kilograms of soluble or liquid coffee . 11 . Certifying agencies shall maintain records of all certificates of origin in Form X which they issue for a period of not less than four years . Such records shall be made available to the Executive Director on request . 3 . If a parcel of coffee is permitted entry under the provisions of paragraph 2 of this rule , the customs service of the member concerned shall , in the box provided for observations in Part B on the certificate , state how the parcel of coffee differs from that described in the certificate . In particular it shall : ( a ) in the case of anomalies of the type referred to in subparagraph ( a ) of paragraph 2 of this rule , enter when available such marks as appear on the bags or other containers ; (b ) enter the net weight of the parcel if it is not identical to that shown on the certificate ; ( c ) if the information on the certificate concerning the country of destination is not accurate or the information concerning the port or point of destination is missing or is not accurate , insert the correct information in the relevant box in Part A of the certificate and apply its cachet thereto . 12 . Each exporting member shall furnish to the Executive Director any information he may request in connection with exports of coffee covered by certificates of origin in Form X including port records , customs records , contracts and other commercial documents . The Executive Director may establish a procedure for the inspection of such information . 4 . Valid certificates shall be withdrawn by the customs service at the time of importation of the coffee covered thereby and shall be completed by the insertion of the information required in the left-hand section of Part B. Rule 7 IMPORTS OF COFFEE 1 . Subjects to the exceptions described in paragraphs 2 and 10 of this rule , every import of coffee shall be covered by a valid certificate in Form O , R , RS or T or by a special authorization from the Executive Director given under the provisions of rule 14 . Members shall prohibit the importation of all coffee not so covered . 5 . Valid certificates withdrawn and completed in accordance with the provisions of paragraph 4 of this rule No L 276 / 12 Official Journal of the European Communities 29 . 9 . 87 certifying agency in accordance with the provisions of paragraph 3 of this rule . shall be forwarded to the Organization by the safest and quickest possible means as soon as possible and in any case within 30 days of the close of the month of collection . 6 . Except as otherwise agreed between the member and the Executive Director , a certificate withdrawn by the customs service in accordance with the provisions of paragraph 4 of this rule may not be used in part or in whole to obtain a credit of transit stamps . 3 . Each importing member shall appoint an agency or agencies responsible for controlling the issuing of certificates for the purposes of paragraph 2 of this rule and shall adopt measures acceptable for the Executive Director to ensure compliance with the provisions of paragraph 1 of this rule . 7 . Valid certificates forwarded to the Organization under the provisions of paragraph 5 of this rule shall be sent in securely packed batches of not more than 100 . 8 . Except as otherwise agreed between the member and the Executive Director , each batch of valid certificates shall be accompanied by a covering note listing the reference numbers of the certificates enclosed therewith and the net quantity of coffee covered by each certificate . Each batch and the accompanying covering note shall bear a serial number . A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover . 4 . The issuing of coffee transit stamps for the purposes of validating certificates of transit to cover the import of coffee from non-members shall be subject to the provisions of rule 16 except that : ( a ) the Executive Director shall , at the commencement of each coffee year , notify the responsible agency or agencies in each importing member of the quantity of coffee transit stamps which may be issued in that coffee year to cover imports of coffee from non-members in accordance with the provisions of paragraph 1 of this rule ; and (b ) the responsible agency or agencies shall establish procedures to ensure that coffee transit stamps used to validate certificates of transit issued to cover the import of coffee from non-members shall be accounted for separately from transit stamps used in accordance with the provisions of rule 12 . 9 . Except as otherwise agreed between the member and the Executive Director , the Executive Director shall acknowledge receipt of each batch of valid certificates by stamping and returning the covering note . 5 . Certificates of transit issued to cover the import of coffee from non-members shall be used only for that purpose and shall not be used in part or in whole to obtain a credit of transit stamps . 10 . No certificates shall be required to cover the importation of samples and parcels up to a maximum weight of 60 kilograms of green coffee or the equivalent thereof namely : ( i ) 120 kilograms of dried coffee cherry ; or ( ii ) 75 kilograms of parchment coffee ; or ( iii ) 50,4 kilograms of roasted coffee ; or ( iv ) 23 kilograms of soluble or liquid coffee . 6 . On each certificate of transit issued under the provisions of this rule , the certifying agency shall : ( a ) enter in box 15 the following words : 'Coffee from (name of non-member) charged to the non-member quota of (name of issuing member)'; ( b ) clearly write at the top of the certificate in capital letters the words 'NON-MEMBER COFFEE'. Rule 8 LIMITATION OF IMPORTS OF COFFEE FROM NON-MEMBERS 1 . Each importing member shall limit its annual imports of coffee from non-members to an amount not greater than that shown in Annex 7 . Except as otherwise agreed between an importing member and the Executive Director , the procedure to be followed shall be as described in paragraphs 2 to 6 of this rule . Rule 9 RE-EXPORTS OF COFFEE 1 . Subject to the exceptions described in paragraph 9 of this rule , every re-export of coffee shall be covered by a valid certificate of re-export in Form R completed and issued in accordance with these rules . 2 . Each import of coffee from a non-member shall be covered by a valid certificate in Form T to be issued by a 29 . 9 . 87 Official Journal of the European Communities No L 276 / 13 ( a ) small quantities of coffee for direct consumption as stores on ships , aircraft and other international commercial carriers ; and 2 . The original and the first copy of each certificate of re-export shall bear the cachet of the customs service of the issuing member . This shall be applied by the customs service when it is satisfied that reexport is about to take place . (b ) samples and parcels up to a maximum net weight of 60 kilograms of green coffee or the equivalent thereof namely : ( i ) 120 kilograms of dried coffee cherry ; or ( ii ) 75 kilograms of parchment coffee ; or ( iii ) 50,4 kilograms of roasted coffee ; or ( iv ) 23 kilograms of soluble or liquid coffee . 3 . In the case of re-exports to members , the original of the certificate of re-export shall be given to the shipper or his agent to accompany the shipping documents . The first copy of the certificate shall be forwarded by the safest and quickest possible means to the Organization by the issuing member as soon as possible and in any case within 30 days of the date of shipment . 4 . In the case of re-exports to non-members , the original of the certificate of re-export shall be withdrawn by the customs service and together with the first copy of the certificate shall be forwarded by the safest and quickest possible means to the Organization by the issuing member as soon as possible and in any case within 30 days of the date of shipment . 10 . Certifying agencies shall maintain records of all certificates of re-export which they issue and , to the extent possible , of the reference numbers of the certificates under cover of which re-exported coffee was originally imported , for a period of not less than four years . Such records shall be made available to the Executive Director on request . 5 . First copies of certificates of re-export forwarded to the Organization under the provisions of paragraph 3 of this rule and first copies and originals forwarded under the provisions of paragraph 4 , shall be sent in securely packed batches of not more than 100 . Rule 10 COFFEE PLACED UNDER CUSTOMS CONTROL 1 . Except as otherwise agreed between a member and the Executive Director , a valid certificate in Form O , R , RS or T shall be withdrawn by the customs service at the time a parcel of coffee is placed under its control but is not intended for immediate importation . Valid certificates withdrawn by the customs service shall be completed by the insertion of the information required in the left-hand section of Part B. 6 . Except as otherwise agreed between the member and the Executive Director , each batch of certificates shall be accompanied by a covering note listing the reference numbers of the certificates enclosed therewith and the net quantity of coffee covered by each certificate . Each batch of certificates and the accompanying covering note shall bear a serial number . A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover . 7 . Except as otherwise agreed between the member and the Executive Director , the Executive Director shall acknowledge receipt of each batch of documents by stamping and returning the covering note . 2 . Provided that the customs service of a member is satisfied on the basis of information in the relevant valid certificate and other documents that other provisions of these rules have not been infringed , it may permit a parcel of coffee to be placed under customs control although : ( a ) some (or , in the case of coffee processed in and received from an importing member , all ) of the bags or other containers bear no ICO identification marks or the ICO identification marks appearing on the bags or other containers are illegible or incomplete or the markings on some bags in the parcel do not accord in all respects with those shown on the relevant certificate ; 8 . No certifying agency of an exporting member may issue a certificate of re-export unless , in each case , it has first satisfied the Executive Director that the coffee concerned has been imported into its territory . Proof of importation shall include , among other things , the furnishing to the Executive Director of the original of the certificate under cover of which the coffee was imported , duly completed in accordance with the provisions of paragraph 4 of rule 7 . ( b ) the net weight of the parcel of coffee to be placed under customs control is not identical to that described in the certificate provided the number of9 . Certificates of re-export need not be issued to cover : No L 276 / 14 Official Journal of the European Communities 29 . 9 . 87 8 . Except an otherwise agreed between the member and the Executive Director , the Executive Director shall acknowledge receipt of each batch of valid certificates by stamping and returning the covering note . bags is equal to or less than that shown on the certificate and that the difference in weight is not more than 1 % above the weight given in the certificate ; ( c ) the information on the certificate concerning the country of destination is not accurate or the information concerning the port or point of destination is missing or is not accurate . 9 . No certificates shall be withdrawn under the provisions of paragraph 1 of this rule to cover the placing under customs control of samples and parcels up to a maximum net weight of 60 kilograms of green coffee or the equivalent thereof, namely : ( i ) 120 kilograms of dried coffee cherry ; or ( ii ) 75 kilograms of parchment coffee ; or ( iii ) 50,4 kilograms of roasted coffee ; or ( iv ) 23 kilograms of soluble or liquid coffee . 3 . If a parcel of coffee is permitted to be placed under customs control under the provisions of paragraph 2 of this rule , the customs service of the member concerned shall , in the box provided for observations in Part B on the certificate , state how the parcel of coffee differs from that described in the certificate . In particular it shall : ( a ) in the case of anomalies of the type referred to in subparagraph ( a ) of paragraph 2 of this rule , enter when available , such marks as appear on the bags or other containers ; ( b ) enter the net weight of the parcel if it is not identical to that shown on the certificate ; (c ) if the information on the certificate concerning the country of destination is not accurate or the information concerning the port or point of destination is missing or is not accurate , insert the correct information in the relevant box in Part A of the certificate and apply its cachet thereto . Rule 11 RE-SHIPMENT OF COFFEE PLACED UNDER CUSTOMS CONTROL 1 . Subject to the exceptions described in paragraphs 8 of this rule , every re-shipment of coffee placed under customs control in accordance with the provisions of paragraph 1 of rule 10 shall be covered by a valid certificate of re-shipment in Form RS completed and issued in accordance with these rules . 2 . The original and the first copy of each certificate of re-shipment shall bear the cachet of the customs service of the issuing member . This shall be applied by the customs service when it is satisfied that re-shipment is about to take place . 4 . Valid certificates withdrawn and completed in accordance with the provisions of paragraph 1 of this rule shall be forwarded to the Organization by the safest and quickest possible means as soon as possible and in any case within 30 days of the close of the month of collection . 5 . A certificate withdrawn by the customs service in accordance with the provisions of paragraph 1 of this rule may not be used in part or in whole to obtain a credit of transit stamps . 3 . In case of re-shipments to members , the original of the certificate of re-shipment shall be given to the shipper or his agent to accompany the shipping documents . The first copy of the certificate shall be forwarded by the safest and quickest possible means to the Organization by the issuing member as soon as possible and in any case within 30 days of the date of re-shipment . 6 . Valid certificates forwarded to the Organization under the provisions of paragraph 4 of this rule shall be sent in securely packed batches of not more than 100 . 4 . In the case of re-shipments to non-members , the original of the certificate of re-shipment shall be withdrawn by the customs service and together with the first copy of the certificate shall be forwarded by the safest and quickest possible means to the Organization by the issuing member as soon as possible and in any case within 30 days of the date of re-shipment . 7 . Except as otherwise agreed between the member and the Executive Director , each batch of valid certificates shall be accompanied by a covering note listing the reference numbers of the certificates enclosed therewith and the net quantity of coffee covered by each certificate . Each batch and the accompanying covering note shall bear a serial number . A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover . 5 . First copies of certificates of re-shipment forwarded to the Organization under the provisions of paragraph 3 of this rule and first copies and originals forwarded under the 29 . 9 . 87 Official Journal of the European Communities No L 276 / 15 provisions of paragraph 4 shall be sent in securely packed batches of not more than 100 . certifying agency , apply for the issue of certificates of transit in Form T in exchange therefor or may have the net weight of the green coffee or the green coffee equivalent of the coffee covered by the surrendered certificate credited to a transit stamp account opened in his name , save that certificates in Form T issued to cover imports of coffee from non-members shall not be used in part or in whole to obtain a credit of transit stamps . Valid certificates surrendered under this provision or under the provision of paragraph 11 of this Rule shall be completed by the insertion of the information required in the right-hand section of Part B and shall be forwarded by the member concerned to the Executive Director as soon as possible and in any case within 30 days of the close of the month of collection . 6 . Except as otherwise agreed between the member and the Executive Director , each batch of certificates shall be accompanied by a covering note listing the reference numbers of the certificates enclosed therewith and the net quantity of coffee covered by each certificate . Each batch of certificates and the accompanying covering note shall bear a serial number . A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover . 7 . Except as otherwise agreed between the member and the Executive Director , the Executive Director shall acknowledge receipt of each batch of documents by stamping and returning the covering note . 2 . Certificates of transit in Form T issued in accordance with the provisions of this rule shall be validated with coffee transit stamps affixed in accordance with the provisions of rule 16 . 3 . When the holder of a transit stamp account requires a certificate of transit he shall request the certifiying agency with which he holds his account to issue him with such a document and shall inform the certifying agency of the reference number of the surrendered certificate on the basis of which he is requesting the new certificate . The certifying agency , having satisfied itself that the applicant has sufficient credit remaining from the surrendered certificate to permit the issuing of the new certificate , shall issue the certificate and validate it with coffee transit stamps which it shall charge to the account of the applicant . 8 . Certificates of re-shipment need not be issued to cover : ( a ) small quantities of coffee for direct consumption as stores on ships , aircraft and other international commercial carriers ; and (b ) samples and parcels up to a maximum net weight of 60 kilograms of green coffee or the equivalent thereof, namely : ( i ) 120 kilograms of dried coffee cherry ; or ( ii ) 75 kilograms of parchment coffee ; or ( iii ) 50,4 kilograms of roasted coffee ; or ( iv ) 23 kilograms of soluble or liquid coffee . 4 . A certifying agency may issue certificates of transitunder the provisions of this rule for the quantities of coffee and for the destinations requested by the applicant provided that: ( a ) valid certificates in forms O, R, RS or T have been surrendered ; 9 . Certifying agencies shall maintain records of all certificates of re-shipment which they issue and of the reference numbers of the certificates withdrawn when the re-shipped coffee was originally placed under customs control for a period of not less than four years . Such records shall be made available do the executive Director on request . ( b ) the sum total of the coffee covered by the certificates issued shall not exceed the quantity covered by the surrendered certificate ; ( c ) the certifying agency is satisfied that the coffee exists in the reported location and is the coffee described in the surrendered certificate at the time it was issued . Rule 12 COFFEE IN TRANSIT Coffee located within the territory of a member 1 . If coffee which is located within the territory of a member but which has not been imported is covered by a valid certificate in Form O , R, RS or T , the holder of the certificate may , on surrendering the certificate to a 5 . In the case of shipments to members , the original of each certificate of transit issued under the provisions of this rule shall be given to the shipper or his agent to accompany the shipping documents . The first copy of the certificate shall be forwarded by the safest and quickest possible means to the Organization by the issuing member as soon No L 276 / 16 Official Journal of the European Communities 29 . 9 . 87 as possible and in any case within 30 days of the date of issue . To the extent possible , the copies shall be attached to the originals of the certificates on which they are based . Rule 13 CHANGE OF DESTINATION FROM A MEMBER TO A NON-MEMBER If the destination of coffee covered by a valid certificate in Form O , R , RS or T is changed from a member to a non-member , the holder shall surrender the certificate to a certifying agency which shall withdraw the certificate without replacing it and forward it immediately to the Executive Director marked : 'Withdrawn , destination changed to non-member'. Whenever possible , the certifying agency shall specify the non-member to which the coffee has been consigned . 6 . In the case of shipments to non-members , the original of the certificate of transit together with the first copy of the certificate shall be forwarded by the safest and quickest possible means to the Organization by the issuing member as soon as possible and in any case within 30 days of the date of issue . 7 . First copies ( and , in the case of shipments to non-members , originals ) of certificates of Transit and the originals of the certificates on which they are based , forwarded to the Organization under the provisions of paragraphs 5 and 6 of this rule , shall be sent in securely packed batches of not more than 50 sets ( 1 ). Rule 14 LOSS OF VALID CERTIFICATES 1 . Certifying agencies , customs services and individuals handling certificates shall take all reasonable steps to ensure the security of such certificates . 8 . Except as otherwise agreed between the member and the Executive Director , each batch of certificates shall be accompanied by a covering note listing the reference numbers of the certificates enclosed therewith and the net quantity of coffee covered by each certificate . Each batch and the accompanying covering note shall bear a serial number . A copy of the covering note shall be forwarded simultaneously to the Organization under separate cover . 2 . If a valid certificate in Form O , R, RS or T is lost before it has been surrendered to a certifying agency or withdrawn by a customs service in accordance with the provisions of these rules , the trader holding title to the coffee covered by the missing certificate shall inform a certifying Agency of the loss and shall provide as much as possible of the following information concerning the missing certificate : 9 . Except as otherwise agreed between the member and the Executive Director , the Executive Director shall acknowledge receipt of each batch of certificates by stamping and returning the covering note . 10 . Certifying agencies shall maintain records of all certificates of transit which they issue and the basis for their issue for a period of not less than four years . Such records shall be made available to the Executive Director on request . ( a ) its reference number and date of issue ; ( b ) the form and the net weight of the coffee it covers ; ( c ) the ICO identification mark and the other markings on the bags or other containers ; ( d ) the name of the vessel or form of transport on which the coffee is being carried or on which it arrived at its present location ; ( e ) the destination of the coffee ; Coffee afloat 11 . If the holder of a valid certificate in Form O , R, RS or T covering a parcel of coffee afloat wishes to split the parcel , he may , on surrendering the certificate and any documents required for the purposes of subparagraph (c ) of paragraph 4 of this rule , to a certifying agency , apply for the issue of certificates of transit in Form T in exchange therefor . Such certificates shall be issued in accordance with the provisions of paragraphs 1 to 10 of this rule . ( f) the name and address of the importer ( including if possible the telex and / or telephone number); (g) written confirmation from the certifying agency which issued the certificate that it was issued in accordance with the provisions of these rules ; (') A set shall consist of the first copy of a certificate of transit ( and in the case of shipments to non-members , the original ) and the original of the certificate on which it is based . No L 276 / 1729 . 9 . 87 Official Journal of the European Communities 2 . After consultation with the member , the Executive Director shall appoint in each producing member or member group a bank or financial institution (hereinafter referred to as the agent) independent of the certifying agency and the coffee authority , to act as agent of the International Coffee Organization in respect of the coffee export stamps allocated to the member . The agent shall be acceptable to both the Executive Director and the member . The Executive Director may at any time , for cause , declare an agent to be no longer acceptable and may appoint an alternative agent . (h ) in the case of a missing certificate of origin in Form O or certificate of transit , written cofirmation from the bank handling the transaction that the certificate was validated with coffee export stamps or coffee transit stamps , as appropriate , in accordance with the provisions of these rules ; ( i ) in the case of coffee held in a warehouse , a written declaration by the manager of the warehouse identifying the coffee and confirming the period of storage; and (j ) an explanation in writing of the loss of the certificate and the steps taken to recover it . 3 . At least 15 days prior to the beginning of each semester , the Executive Director shall deposit with the agent a quantity of coffee export stamps equal to the total of the member's export entitlement for the ensuing semester plus an additional reserve to be determined by the Executive Director to cover possible increases in export entitlement and other contingencies . Any cost arising from the provision of this service by the agent shall be met by the member concerned . 3 . The certifying agency shall forward the relevant information to the Executive Director . On the basis of the information so provided , the Executive Director may decide to request the authorities in the country into which the coffee is to be imported , as an exceptional case , to permit the entry of the coffee without the presentation of the missing certificate which shall simultaneously be declared invalid . 4 . The agent shall supply coffee export stamps to the certifying agency in the producing country only on the instructions of the Executive director who shall stipulate the total quantity of coffee export stamps which shall be supplied for each quarter . 4 . The Executive Director shall inform members of all certificates declared invalid under the provisions of paragraph 3 of this rule . 5 . Should a certificate declared invalid under the provisions of paragraph 3 of this rule be found , the finder shall surrender it immediately to a certifying agency which shall forward it to the Executive Director with a letter of explanation . 5 . If no agent has been appointed under the provisions of paragraph 2 of this rule the Executive Director shall issue at quarterly intervals coffee export stamps equivalent to the total of the quarterly export entitlement of the member concerned . Such quarterly supplies of coffee export stamps shall be dispatched to the certifying agency of the member concerned or to such other competent authority as may be designated for this purpose by the member . 6 . The Executive Director shall carry out periodic checks to ensure that certificates which have been reported lost and in respect of which the above procedures have been applied are not subsequently used to cover the importation of further coffee . 6 . Coffee export stamps shall not be transferable and shall bear an individual country or member group (OAMCAF) code ( see Annex 6 ) as well as a code to indicate the coffee year in which they are valid for use . 7 . Coffee export stamps shall be in denominations of 25 , 100 , 150 , 500 , 1 000 , 3 000 , 10 000 , 30 000 , 100 000 and 300 000 kilograms . Each denomination shall be of a different colour . The Executive Director may add such additional denominations as experience may prove to be necessary and may withdraw such denominations as are no longer required . Rule 15 COFFEE EXPORT STAMPS Supply of stamps 1 . Subject to the payment of any levies which may be imposed under the provisions of Articles 47 , 50 and 55 of the International Coffee Agreement 1983 , coffee export stamps shall be supplied to each exporting member (and to the United States of America for use by Hawaii and to Fiji ) at quarterly intervals and be made available to the authorities concerned at least 15 days before the commencement of each quarter . 8 . At least 90 days before the beginning of each coffee year , each producing member shall notify the Executive Director of any changes in the percentage of each denomination required to make up the total of its export entitlement for the ensuing coffee year . In the absence of No L 276 / 18 Official Journal of the European Communities 29 . 9 . 87 any such notification the Executive Director shall , when dispatching supplies of coffee export stamps for the ensuing coffee year , adopt the percentages used during the preceding year . 9 . Members may on application to the agent or to the Executive Director be supplied with coffee export stamps of lower or higher denomination in exchange for stamps of the same total value surrendered during the currency of any coffee year provided that the stamps surrendered bear the same country code as those by which they are to be replaced . Adjustment of export entitlements 10 . If an upward adjustment of export entitlements is made during any quarter , the Executive Director shall immediately authorize the agent to release an additional quantity of coffee export stamps corresponding to the amount of the adjustment . If no agent has been appointed the appropriate quantity shall be dispatched immediately to the authority mentioned in paragraph 5 of this rule . Withholding of stamps by the Executive Director 15 . In arranging for the supply of coffee export stamps for any quarter the Executive Director shall in addition to taking into account any adjustment which may have been made in the quarterly export entitlement of each member , make appropriate deductions in respect of: ( a ) any previous understamping of certificates of origin for which the appropriate stamps have not been recovered ; ( b ) any penalties or deductions applied under the provisions of Article 42 of the International Coffee Agreement 1983 ; (c ) any levies which may remain unpaid on coffee export stamps previously supplied to the member . 16 . The Executive Director may withhold 10 % of the coffee export stamps to be released to a member for the succeeding quarter if such -member fails to fulfil any of the following conditions : ( a ) to forward : ( i ) first copies of certificates of origin in Form O and copies of the relevant bills of lading within the period prescribed in paragraph 6 of rule 5 ; ( ii ) first copies and originals of certificates of origin in Form X and copies of the relevant bills of lading within the period prescribed in paragraph 4 of rule 6 ; ( b ) to advise the Executive Director on or before the 15th day of each month , of the total value in kilograms of coffee export stamps used during the preceding month as required under the provisions of paragraph 19 of this rule ; ( c) to comply with its obligations under paragraph 2 of Article 53 of the International Coffee Agreement 1983 . 11 . If a downward adjustment of export entitlements is made in respect of any quarter for which coffee export stamps have already been supplied , the exporting members concerned shall each surrender to the agent , where such exists , or alternatively to the Executive Director , a quantity of coffee export stamps corresponding to the amount by which its quarterly export entitlement has been reduced . If the surrender of the full quantity of stamps is not possible owing to the existence of outstanding bona fide contracts for the quarter in question , the member concerned shall notify the Executive Director who shall arrange a corresponding reduction in the quantity of stamps to be supplied for the ensuing quarter . Payment of levies 12 . As soon as coffee expert stamps are supplied to a member , the Executive Director shall notify the member of any levies which may be payable on such stamps . 17 . The Executive Director shall inform the Executive Board when stamps are withheld under the provisions of paragraphs 14 and 16 of this rule . Stamps so withheld shall be released as soon as the member fulfils all the outstanding conditions and in any case not later than 30 days before the end of the coffee year . If a member fails to fulfil any of the outstanding conditions by the end of the coffee year the Executive Director shall withhold an equivalent amount of stamps from the first quarterly allocation for the ensuing year for the member concerned . 13 . The member shall remit the total amount of any such levies in United States dollars to the Executive Director on notification by the Executive Director of the amount due . 14 . If any member falls to pay the full amount due the executive Director shall withhold , from the next supply , coffee export stamps coresponding to the amount of levies remaining unpaid . Report and accounting by producing members 18 . Each producing member which receives a supply of 29 . 9 . 87 Official Journal of the European Communities No L 276 / 19 coffee export stamps shall be responsible for the safe custody of the stamps . 19 . Each member which receives a supply of coffee export stamps shall advise the Executive Director on or before the 15th day of each month , of the total value in kilograms of the coffee export stamps used during the preceding month . Use of coffee export stamps 25 . Each Certificate of origin in Form O issued to cover coffee exported to a member shall have firmly affixed to it (on the reverse ) coffee export stamps which in total denomination correspond to the net weight of the green coffee or the green coffee equivalent of the coffee covered by the certificate except that any excess above the last whole multiple of 25 kilograms need not be covered although such excess (of 24 kilograms or less ) shall be counted as part of quota exports . (For example , a consignment of 399 kilograms requires stamps to the value of 375 kilograms whereas a consignment of 400 kilograms requires stamps to the value of 400 kilograms). Under no circumstances shall coffee export stamps be affixed to sheets of paper attached to certificates of origin . In other respects , certificates of origin in Form O shall be completed and issued in accordance with the general guidance given in Annex 1 B and in rule 5 . 20 . After the end of the coffee year and not later than 30 October , each producing member shall render a final report , in a form to be agreed , to the agent where such exists or alternatively to the Executive Director , showing the total value in kilograms of the coffee export stamps received and used during the preceding coffee year and shall surrender with such report the full quantity of any balance of coffee export stamps which may remain unused . Accounting by banks or financial institutions handling coffee export stamps 21 . Each agent supplied with coffee export stamps under the provisions of paragraph 3 of this rule shall account quarterly and annually for all coffee export stamps received and issued on the authority of the Executive Director and shall surrender with the annual account any balance of unused stamps . Such accounting returns shall be furnished to the Executive Director not later than 45 days after the end of the quarter or coffee year to which they relate . 26 . In the case of a certificate of origin in Form O covering a shipment of coffee in a form other than green , the net weight in green coffee equivalent shall be indicated in box 15 . To find the green coffee equivalent , the following conversion factors shall be applied :  Dried coffee cherry : multiply the net weight of the dried coffee cherry by 0,50 ,  Parchment coffee : multiply the net weight of the parchment coffee by 0,80 ,  Roasted coffee : multiply the net weight of the roasted coffee by 1,19 ,  Liquid coffee : multiply the net weight of the dried coffee solids contained in the liquid coffee by 2,60 ,  Soluble coffee : multiply the net weight of the soluble coffee by 2,60 ,  Decaffeinated coffee : multiply the net weight of the decaffeinated coffee in green, roasted or soluble form by 1,00 , 1,19 or 2,60 respectively . 22 . If the final accounts together with the balance of unused stamps have not been received 45 days after the end of the coffee year to which they relate , the Executive Director shall request the agent concerned to explain the reason for the delay . If, within 21 days of the date of such enquiry , the agent has not given a satisfactory explanation , the Executive Director shall report the matter to the Executive Board . 27 . Prior to export , the coffee export stamps affixed to each certificate of origin in form O shall be cancelled , either by the certifying agency or the customs authorities whichever may be more convenient , in such manner that the stamps cannot be used again but can still be identified without difficulty . Reporting and accounting for levies 23 . On receipt of the final report referred to in paragraphs 20 and 21 of this rule the Executive Director shall , subject to the provisions of paragraph 1 of this rule , prepare and submit to each member a statement showing the total amount of levies due and paid for the preceding coffee year . 28 . Coffee export stamps shall be valid for use only during the coffee year to which they are related by the year code printed thereon ( for example , the first coffee year in which quotas are introduced will be indicated by the code ' 1 '). For the purpose of these rules the year of shipment shall be determined by the latest customs date stamp of the 24 . If the total amount paid by the member is more than the amount due the Executive Director shall refund the difference . 29 . 9 . 87No L 276 / 20 Official Journal of the European Communities producing member on the certificate of origin or the date of issue of the relevant bill of lading or equivalent document , whichever is the earlier , provided always that the latter date is not subsequent to 5 October . Rule 16 COFFEE TRANSIT STAMPS Supply of stamps 1 . Coffee transit stamps shall be supplied to each importing member , which shall be responsible for the safe custody of the stamps .Replacement of coffee export stamps 29 . If a certificate of origin in Form O is spoiled or is withdrawn after, coffee export stamps have been affixed thereto , the certifying agency concerned may obtain replacement stamps from the agent on presentation of the certificate with the stamps affixed . The agent shall withdraw the certificate and forward it to the Executive Director as soon as possible . Alternatively , if there is no agent the certifying agency may obtain replacements by forwarding the certificate direct to the Executive Director . Damaged stamps may be exchanged in like manner . 2 . After consultation with the member , the Executive Director shall appoint in each importing member an agent to receive coffee transit stamps allocated to the member and to administer the coffee transit stamp system on behalf of the International Coffee Organization . The agent shall be acceptable to both the Executive Director and the member . The Executive Director may at any time , for cause , declare an agent to be no longer acceptable and may appoint an alternative agent . 30 . The loss of any coffee export stamps must be reported immediately to the Executive Director who , after such enquiries as he may deem necessary , may authorize their replacement . 3 . At least 21 days before the beginning of each coffee year the Executive Director shall deposit with the agent appointed to administer the coffee transit stamp system a quantity of coffee transit stamps equal to the estimated requirements of the Member for one year plus an additional reserve to be determined by the Executive Director to cover contingencies . 4 . The Agent may advance to certifying agencies an initial quantity of coffee transit stamps not exceeding one quarter of the annual estimated requirements referred to in paragraph 3 of this rule . 31 . If coffee export stamps are inadvertently affixed to a certificate of origin in Form O greatly in excess of the net weight of the green coffee or the green coffee equivalent of the coffee covered thereby and this is not discovered until after the opportunity to withdraw the document has passed , the producing member concerned may make application , giving all relevant details , to the Executive Director who may replace the excess stamps after making such enquiries as he may deem necessary . 5 . Coffee transit stamps shall not be transferable and shall bear an individual country code ( see Annex 6 ) and shall be overprinted with the letter 'T'. Coffee transit stamps for use in accordance with the provisions of rule 8 of these rules shall be overprinted with the letters 'NT'. 32 . Subject to the provisions of paragraph 1 of this rule , any refund of the levies arising from the loss of coffee export stamps will be made at the end of the coffee year once the statement referred to in paragraph 23 is prepared . 6 . Coffee transit stamps shall be in denominations of 5 , 25 , 100 , 150 , 500 , 1 000 , 3 000 , 10 000 , and 30 000 kilograms . Each denomination shall be of a different colour . The Executive Director may add such additional denominations as experience may prove to be necessary and may withdraw such denominations as are no longer required . Audit and publication of accounts 33 . As soon as possible after the close of each coffee year the Executive Director shall prepare coffee export stamp accounts which shall be independently audited . The accounts and the report of the auditor thereon shall be presented to the Executive Board for approval and publication . Use of coffee transit stamps 7 . Each certificate of transit shall have firmly affixed to it (on the reverse ) coffee transit stamps which in total denomination correspond to the net weight of the green coffee or the green coffee equivalent of the coffee covered by the certificate except that any excess above the last whole multiple of five kilograms need not be covered although such excess ( four kilograms or less ) shall be 29 . 9 . 87 Official Journal of the European Communities No L 276 / 21 charged to the transit stamp account of the recipient of the certificate . In other respects , certificates of transit shall be completed and issued in accordance with the general guidance given in Annex 5 B and in rule 12 . provided that the stamps surrendered bear the same country code as those by which they are to be replaced ; (b ) replace the full value of any stamps affixed to spoiled certificates of transit or certificates which for other reasons have been surrendered before use . Such certificates shall be forwarded to the Executive Director and the stamps thereon accounted for in the quarterly and annual returns of account referred to in paragraph 11 of this rule . 8 . In the case of a certificate of transit covering a shipment of coffee in a form other than green , the net weight of green coffee equivalent shall be indicated in box 15 . To find the green coffee equivalent , the conversion factors shown in paragraph 26 of rule 15 . shall be applied . 9 . Coffee transit stamps affixed to a certificate of transit shall be cancelled by the certifying agency in such manner that the stamps cannot be used again but can still be identified without difficulty . Audit and publication of accounts 14 . As soon as possible after the close of each coffee year the Executive Director shall prepare coffee transit stamp accounts which shall be independently audited . The accounts and the report of the auditor thereon shall be presented to the Executive Board for approval and publication .Replenishment of coffee transit stamps 10 . At intervals to be agreed upon , agents appointed to administer the coffee transit stamp system may apply to the Executive Director for the replenishment of stamps . The Executive Director shall authorize the replenishment of stamps only on receipt of valid certificates in Forms O , R , RS or T collected and credited to transit stamp accounts . Rple 1 7 ENTRY INTO FORCE AND SUSPENSION Unless elsewhere provided for or otherwise deferred by resolution of the International Coffee Council , these rules shall enter into force on the date on which quotas come into effect and shall cease to be applied on the date on which quotas are suspended . Accounting procedures of the agents appointed to administer the coffee transit stamp system 11 . Each agent supplied with coffee transit stamps under the provisions of paragraph 3 of this rule shall account quarterly and annually for all coffee transit stamps received and issued on the authority of the Executive Director . Such accounting returns , in a form to be agreed , shall be provided to the Executive Director not later than 30 days after the end of the quarter or coffee year to which they relate . Rule 18 TRANSITIONAL ARRANGEMENTS 12 . Subject to arrangements to be agreed between each agent and the Executive Director an annual audit shall be conducted and the report of the auditor shall be submitted to the Executive Director . For all coffee imported on or after the date on which these rules enter into effect it shall be the responsibility of the importer to prove to the satisfaction of the customs service of the importing country the date on which the coffee was exported and to surrender the appropriate documentation . Replacement of stamps 13 . At the request of a certifying agency an agent supplied with coffee transit stamps under the provisions of paragraph 3 of this rule may : ( a ) exchange coffee transit stamps for stamps of lower or higher denomination having the same total value Coffee exported on or after the date on which these rules enter into effect 2 . For imports of coffee from producing members exported on or after the date on which these rules enter into effect , the customs service shall require a valid certificate in Form O , R , RS or T to be surrendered . No L 276 / 22 Official Journal of the European Communities 29 . 9 . 87 ( a ) the reference number and date of issue of the relevant certificate of origin ( if known ) ( 2 ); ( b ) the form and the net weight of the coffee ; (c ) the ICO identification mark and the other markings ori the bags or other containers ( 3 ); ( d ) the name of the vessel or form of transport on which the coffee is being carried or on which it arrived at its present location ( if known); and ( e ) in the case of coffee held in a warehouse, a written declaration by the manager of the warehouse identifying the coffee and confirming the period of storage . 6 . On the basis of the information provided in accordance with paragraph 5 , the certifying agency shall issue the certificate of transit and credit the quantity of coffee concerned to a transit stamp account . The certifying agency shall forward the relevant information to the Executive Director . 3 . Imports of coffee from non-members shall be subject to the provisions of rule 8 of these rules . Coffee exported before the date on which these rules enter into effect 4 . For imports of coffee which customs services are satisfied was exported before the date on which these rules enter into effect , the following procedures shall apply : ( a ) For coffee imported up to 60 days after the date on which these rules enter into effect Customs services shall require the surrender of the original of the certificate of origin in Form O issued in accordance with the provisions of rule 5 of the rules in document EB-2690 / 86 (*) or , if a certificate is not available , shall require the surrender of an import return in Form I ( see Annex 8 ) printed in accordance with the specifications in Annex 8 A and completed in accordance with the general guidance contained in Annex 8 B or shall apply an alternative procedure to be established between the member and the Executive Director . No certificates or import returns shall be required to cover the importation of samples and parcels up to a maximum net weight of 60 kilograms of green coffee , or the equivalent thereof, as specified in paragraph 10 of rule 7 of these rules nor in the case of the importation from an importing member of coffee processed in an importing member country . Import returns in Form I collected by customs services shall be forwarded to the Organization following the procedure laid down for the forwarding of certificates in paragraphs 5 to 8 of rule 7 of these rules . ( b ) For coffee imported more than 60 days after the date on which these rules enter into effect Except as otherwise agreed between the member and the Executive Director , not later than 60 days after the date on which these rules enter into effect , traders holding title to coffee not yet imported shall apply to a certifying agency for the issuing of a certificate of transit to cover the importation of the coffee . 5 . The procedure for issuing certificates of transit in the circumstances described in subparagraph (b ) of para ­ graph 4 of this rule shall be as follows . The trader holding title to the coffee shall provide the certifying agency with the following information concerning each parcel of coffee : Rule 19 IMPLEMENTATION The Executive Director shall have the responsibility for taking such action as he considers necessary to facilitate the effective implementation of the controls provided for in the Agreement and in these rules , including the issuing from time to time of any administrative instructions which he may consider necessary . Rule 20 AMENDMENTS The Executive Board shall keep these rules under review and may make such amendments to them as it considers desirable . ( 2 ) Not applicable in the case of coffee from non-members or coffee re-exported from one importing member to another . ( 3 ) Not applicable in the case of coffee from non-members or coffee processed by and imported from an importing member . ') Rules for the application of a system of certificates of origir when quotas are suspended . 29 . 9 . 87 Official Journal of the European Communities No L 276 / 23 ANNEX I CERTIFICATE OF ORIGIN IN FORM O CERTIFICATE OF ORIGIN FORM 0 FOR EXPORTS TO MEMBERS Form approved by the : INTERNATIONAL COFFEE ORGANIZATION 22 Berners Street, London W1 P 4 DD, England 1 . Valid for importation or replacement until PART A : FOR USE BY ISSUING AUTHORITY / / t . lieterence IMO . Country Code Port Code Serial No . 3 . Producing country 4. Country of destination 5 . Name of ship/other carrier 6 . Port of loading/ intermediate ports 7 . Date of shipment 3 . Leave blank 9 . Port or point of destination 10. Shipping marks 1 1 . Number of bags or other containers 12 . Description of coffee 1 3 . Net weight of shipment a . ICO identification mark Green (Crude) Roasted Soluble Other 14 . Unit of weight b. Other marks kg ­ lb . 1 5 . Other relevant information It is hereby certified that the coffee described above was grown in the abovementioned producing country 16 . Customs stamp of issuing country: 1 7 . Stamp of Certifying Agency: Date Signature of authorized Customs Officer Date of issue Signature of authorized Certifying Officer PART B : FOR USE WHEN CERTIFICATE IS COLLECTED . COMPLETED CERTIFICATE TO BE FORWARDED TO THE ICO. 18 . NOTATION BY CUSTOMS SERVICE 19 . NOTATION BY CERTIFYING AGENCY OTHER THAN CUSTOMS Certificate collected and credited to Transit Stamp Account Certificate collected and coffee imported or placed under Customs control Customs entry number: Observations: Observations: Quantity ( if different from boxes 11 or 13 ): Place Date Place Date Customs stamp of collecting country Stamp of Certifying Agency Signature or equivalent of authorized Customs Officer Signature of authorized Certifying Officer 29 . 9 . 87 Official Journal of the European Communities No L 276 / 25 ANNEX I A MEASUREMENTS OF CERTIFICATE OF ORIGIN IN FORM O CERTIFICATE OF ORIGIN FORM O FOR EXPORTS TO MEMBERS 29 . 9 . 87 Official Journal of the European Communities No L 276 / 27 ANNEX I B CERTIFICATE OF ORIGIN FOR EXPORTS TO MEMBERS General guidance for completion of certificate of origin in form O PART A To be completed by the certifying agency and the customs service of the issuing member 1 . Enter the date on which the period of validity of the certificate lapses (nine months from the end of the quarter in which the certificate is issued). metal strip affixed to the bags or other containers . Enter the ICO identification mark and any additional shipping marks or other identification in the spaces provided . 2 . The reference number shall include the code number of the member issuing the certificate ( see Annex 6 to these rules ) and the code number of the port or inland point of export ( two digits to be supplied by the member). This prefix of up to five digits shall be bollowed by the serial number of the certificate (each certifying agency shall ensure that the numbering of the certificates of origin in Form O which it issues shall begin at ' 1 ' on 1 October each year and shall proceed consecutively until 30 September the following year ). Note: If the member has opted for a certificate of origin on which box 10 has been modified to allow more than one ICO identification mark to be entered as provided for in para ­ graph 3 of rule 2 of these rules and there is no space in which to enter additional shipping marks in this box , the additional shipping marks should , to the extent possible , be shown in full in box 15 . 3 . Enter the name of the country in which the coffee was produced . 1 1 . Enter the number of bags or other containers . 4 . Enter the name of the country of destination . 12 . Mark 'X' in the appropriate box . If coffee other than green , roasted or soluble is being exported , specify the form of such other coffee in box 15 ( see definitions in Article 3 of the International Coffee Agreement 1983 ). If an export of coffee includes more than one form of coffee , separate certificates are required for each form of coffee included in the shipment . 5 . Enter the name of the vessel on board which the coffee is to be shipped . If the coffee is not to be forwarded by ship , enter appropriate information concerning the form of transport , for example , lorry , lighter , rail . 13 . Enter net weight , rounded to nearest whole unit of weight (one pound equals 0,4536 kilograms).6 . Enter the name of the port or other place at which the coffee is to be loaded and the name of any port or point in transit at which the coffee will be unloaded before re-forwarding to the destination shown on the certificate . If the coffee is proceeding direct to its destination enter the word 'direct'. 14 . Specify unit of weight by marking 'X' in the appropriate box . 7 . Enter the date on which the coffee is to be shipped . 15 . Enter any additional information relevant to the parcel of coffee described in the certificate . 8 . Leave blank ( for use by the International Coffee Organization ). 16 . The customs service in the port or other location from which the coffee is exported shall stamp the certificate as confirmation that export is about to take place . The authorized customs officer applying the stamp shall sign and date the certificate in the spaces provided . 9 . Enter the name of the port or other place to which the coffee is destined . 10 . The bags or containers in each parcel of coffee covered by a single certificate of origin shall bear a unique ICO identification mark , printed inside a box or stamped on a 17 . The certifying officer shall stamp the certificate with the stamp of the certifying agency and shall sign and date the certificate in the spaces provided . No L 276 /28 Official Journal of the European Communities 29 . 9 . 87 IMPORTANT a copy of the relevant bill of lading or equivalent document within 21 days of the date of shipment. The first copy of each certificate of origin in Form O shall be forwarded to the International Coffee Organization together with Each original certificate of origin in Form O shall be validated with coffee export stamps affixed to the reverse in accordance with the provisions of rule 15 of these rules . PART B To be completed by the certifying agency or the customs service withdrawing the certificate ( iii ) enter the location of the coffee and the date on which it was placed under custody ; and ( iv) affix its cachet as confirmation that the coffee has been placed under its control . 19 . If the certificate is presented for crediting to a transit stamp account , the certifying officier withdrawing the certificate shall enter the place and date of collection and shall stamp and sign the certificate . ' 18 . ( a ) If the coffee covered by the certificate is imported , the customs service of the country of importation shall : ( i ) withdraw the certificate; ( ii ) enter the customs entry number and any relevant observations , including the information required in accordance with the provisions of paragraph 3 of rule 7 of these rules ; ( iii ) enter the place and date of importation ; and ( iv ) affix its cachet as confirmation that the coffee has been imported; ( b) except as otherwise agreed between a member and the executive Director in accordance with the provisions of paragraph 1 of rule 10 of these rules , if the coffee covered by the certificate is placed under customs control , the customs service in whose custody the coffee is placed shall : ( i ) withdraw the certificate; ( ii ) enter any relevant observations , including the information required in accordance with the provisions of paragraph 3 of rule 10 of these rules ; IMPORTANT Each valid ceritificate of origin in Form O withdrawn by a customs service or a certifying agency shall be forwarded to the International Coffee Organization within 30 days of the close of the month of collection. 29 . 9 . 87 Official Journal of the European Communities No L 276 / 29 ANNEX 2 CERTIFICATE OF ORIGIN IN FORM X PART A : FOR USE BY ISSUING AUTHORITY 1 . Name and address of exporter CERTIFICATE OF ORIGIN FORM X FOR EXPORTS TO NON-MEMBERS Form approved by the: 2 . Name and address of importer INTERNATIONAL COFFEE ORGANIZATION 22 feerners Street, London W1 P 4 DD, England 3 . Reference No . Country Code Port Code Serial No . 4. Producing country 5 . Country of destination 6 . Name of ship/other carrier 7 . Port of loading/intermediate ports 8 . Date of shipment 9 . Leave blank 10. Port or point of destination 1 2 . Number of bags or other containers 1 3 . Description of coffee 14. Net weight of shipment1 1 . Shipping marks a . ICO Identification mark / /- b. Other marks 1 5 . Unit of weight 1 6. Other relevant information It is hereby certified that the coffee described above was grown in the abovementioned country 17 . Customs stamp of issuing country I 18 . Stamp of Certifying Agency Date Signature of authorized Customs Officer Date of issue Signature of authorized Certifying Officer PART B : FOR USE BY SURVEYING AGENT 19 . CERTIFICATION BY SURVEYING AGENT IN THE CASE OF TRANSHIPMENT First port of transhipment Transhipment date Second port of transhipment Transhipment date Destination Name of ship or other carrier Destination Name of ship or other carrier Date Signature of surveying agent Date Signature of surveying agent 20 . CERTIFICATION OF IMPORTATION BY SURVEYING AGENT Country of import Place of entry Date of entry Date Signature of surveying agent Observations 29 . 9 . 87 Official Journal of the European Communities No L 276 / 31 ANNEX 2 A MEASUREMENTS OF CERTIFICATE OF ORIGIN IN FORM X CERTIFICATE OF ORIGIN FORM X FOR EXPORTS TO NON - MEMBERS 29 . 9 . 87 Official Journal of the European Communities No L 276 / 33 ANNEX 2 B CERTIFICATE OF ORIGIN FOR EXPORTS TO NON-MEMBERS General guidance for completion of certificate of origin in Form X PART A To be completed by the certifying agency and the customs service of the issuing member 1 . Enter the name and address of the exporter . 11 . The bags or containers in each parcel of coffee covered by a single certificate of origin shall bear a unique ICO identification mark , printed inside a box or stamped on a metal strip affixed to the bags or other containers . Enter the ICO identification mark and any additional shipping marks or other identification in the spaces provided . 2 . Enter the name and address of the importer , or if not available , the name and address of the buyer . 3 . The reference number shall include the code number of the member issuing the certificate ( see Annex 6 to these rules ) and the code number of the port or inland point of export ( two digits to be supplied by the member). This prefix of up to five digits shall be followed by the serial number of the certificate (each certifying agency shall ensure that the numbering of the certificates of origin in Form X which it issues shall begin at ' 1 ' on 1 October each year and shall proceed consecutively until 30 September the following year ). Note: If the Member has opted for a certificate of origin on which box 11 has been modified to allow more than one ICO identification mark to be entered as provided for in para ­ graph 3 of rule 2 of these rules and there is no space in which to enter additional shipping marks in this box , the additional shipping marks should , to the extent possible , be shown in full in box 16 . 4 . Enter the name of the country in which the coffee was produced . 12 . Enter the number of bags or other containers . 5 . Enter the name of the country of destination . 13 . Mark 'X' in the appropriate box . If coffee other than green , roasted or soluble is being exported , specify the form of such other coffee in box 16 ( see definitions in Article 3 of the International Coffee Agreement 1983 ). If an export of coffee includes more than one form of coffee , separate certificates are required for each form of coffee included in the shipment . 6 . Enter the name of the vessel on board which the coffee is to be shipped . If the coffee is not to be forwarded by ship , enter appropriate information concerning the form of transport , for example , lorry , lighter , rail . 14 . Enter net weight , rounded to nearest whole unit of weight ( one pound equals 0,4536 kilograms). 7 . Enter the name of the port or other place at which the coffee is to be loaded and the name of any port or point in transit at which the coffee will be unloaded before re-forwarding to the destination shown on the certificate . If the coffee is proceeding direct to its destination enter the word 'direct'. 15 . Specify unit of weight by marking 'X' in the appropriate box . 8 . Enter the date on which the coffee is to be shipped . 9 . Leave blank ( for use by the International Coffee Organization). 16 . Enter any additional information relevant to the parcel of coffee described in the certificate . 10 . Enter the name of the port or other place to which the coffee is destined . 17 . The customs service in the port or other location from which the coffee is exported shall stamp the certificate as No L 276 / 34 Official Journal of the European Communities 29 . 9 . 87 IMPORTANTconfirmation that export is about to take place . The authorized customs officer applying the stamp shall sign and date the certificate in the spaces provided . 18 . The certifying officer shall stamp the certificate with the stamp of the certifying agency and shall sign and date the certificate in the spaces provided . The original and the first copy of each certificate of origin in Form X shall be forwarded to the International Coffee Organization together with a copy of the relevant bill of lading or equivalent document within 21 days of the date of shipment. PART B For use if measures for the verification of exports to non-members are introduced 29 . 9 . 87 Official Journal of the European Communities No L 276 / 35 ANNEX 3 CERTIFICATE OF RE-EXPORT IN FORM R CERTIFICATE OF RE- EXPORT TORM R Form approved by the: INTERNATIONAL COFFEE ORGANIZATION 22 Berners Street, London W1P 4 DD, England 1 . valid for importation or replacement until PART A: FOR USE BY ISSUING AUTHORITY / / 2 . Reference No . Country Code Port Code &gt;erial No . 3 . Country of re-export 4. Country of destination 5 . Name of ship/other carrier 6 . Port of loading/ intermediate ports 7 . Date of shipment 8 . Leave blank 9 . Port or point of destination 10. ICO Identification mark 1 1 . Number of bags or other containers 12 . Description of coffee 1 3. Net weight of shipment Total Green (Crude) Roasted Soluble Other 14. Unit of weight &lt;9 lb . 1 5 . Other marks and other relevant information It is hereby certified that the coffee described above is being re-exported from the country issuing this Certificate. 1 6 . Customs stamp of issuing country : 1 7 . Stamp of Certifying Agency : Date Signature of authorized Customs Officer Date of issue Signature of authorized Certifying Officer PART B : FOR USE WHEN CERTIFICATE IS COLLECTED . COMPLETED CERTIFICATE TO BE FORWARDED TO THE ICO. 1 8 . NOTATION BY CUSTOMS SERVICE 1 9 . NOTATION BY CERTIFYING AGENCY OTHER THAN CUSTOMS Certificate collected and coffee imported or placed under Customs control Certificate collected and credited to Transit Stamp Account Customs entry number: Observations: Observations : Quantity ( if different from boxes 11 or 13 ): Place Place DateDate Customs stamp of collecting country Stamp of Certifying Agency Signature or equivalent of authorized Customs Officer Signature of authorized Certifying Officer Official Journal of the European Communities No L 276 / 3729 . 9 . 87 ANNEX 3 A MEASUREMENTS OF CERTIFICATE OF RE-EXPORT IN FORM R CERTIFICATE OF RE-EXPORT FORM R 29 . 9 . 87 Official Journal of the European Communities No L 276 / 39 ANNEX 3 B CERTIFICATE OF RE-EXPORT General guidance for completion of certificate of re-export in form R PART A To be completed by the certifying agency and the customs service of the issuing member Enter the date on which the period of validity of the certificate lapses (nine months from the end of the quarter in which the certificate is issued). 11 . Alongside each ICO identification mark shown in box 10 , enter the number of bags or other containers bearing that mark . Also enter the total number of bags or other containers . The reference number shall include the code number of the member issuing the certificate ( see Annex 6 to these rules) and the code number of the port or inland point of re-export (two digits to be supplied by the member). This prefix of up to five digits shall be followed by the serial number of the certificate (each certifying agency shall ensure that the numbering of the certificates of re-export which it issues shall begin at ' 1 ' on 1 October each year and shall proceed consecutively until 30 September the following year ). 12 . Mark 'X' in the appropriate box . If coffee other than green , roasted or soluble is being re-exported , specify the form of such other coffee in box 15 ( see definitions in Article 3 of the International Coffee Agreement 1983 ). If a re-export includes more than one form of coffee , separate certificates are required for each form of coffee included in the shipment . 13 . Enter net weight , rounded to nearest whole unit of weight (one pound equals 0,4536 kilograms).Enter the name of the country in which the coffee is to be re-exported . 14 . Specify unit of weight by marking 'X' in the appropriate box .4 . Enter the name of the country to which the coffee is destined . Enter the name of the vessel on board which the coffee is to be shipped . If the coffee is not to be forwarded by ship , enter appropriate information concerning the form of transport , for example, lorry, lighter , rail . - 1 5 . This space may be used for further identification of the coffee being re-exported , for example , the shipping marks , or for comments relevant to the information in the certificate . If available , enter the type(s ) and the reference number(s ) of the certificate(s ) under cover of which the coffee described in the certificate of re-export was originally imported . 6 . Enter the name of the port or other place at which the coffee is to be loaded and the name of any port or point in transit at which the coffee will be unloaded before re-forwarding to the destination shown on the certificate . If the coffee is proceeding direct to its destination enter the word 'direct'. 16 . The customs service in the port or other place from which the coffee is re-exported shall stamp the certificate as confirmation that re-export is about to take place . The authorized customs officer applying the stamp shall sign and date the certificate in the spaces provided . 7 . Enter the date on which the . coffee is to be shipped . 17 . The certifying officer shall stamp the certificate with the stamp of the certifying agency and shall sign and date the certificate in the spaces provided . 8 . Leave blank (for use by the International Coffee Organization ). 9 . Enter the name of the port or other place to which the coffee is destined . IMPORTANT The first copy of each certificate of re-export shall be forwarded to the International Coffee Organization within 30 days of the date of shipment. L0 . Enter the ICO identification marks appearing on the bags or other containers . No L 276 /40 Official Journal of the European Communities 29 . 9 . 87 PART B To be completed by the certifying agency or the customs service withdrawing the certificate ( iii ) enter the location of the coffee and the date on which it was placed under custody ; and ( iv ) affix its cachet as confirmation that the coffee has been placed under its control . 19 . If the certificate is presented for crediting to a transit stamp account , the certifying officer withdrawing the certificate shall enter the place and date of collection and shall stamp and sign the certificate . 18 . ( a ) If the coffee covered by the certificate is imported , the customs service of the country of importation shall : ( i ) withdraw the certificate ; ( ii ) enter the customs entry number and any relevant observations , including the information required in accordance with the provisions of paragraph 3 of rule 7 of these rules ; ( iii ) enter the place and date of importation ; and ( iv) affix its cachet as confirmation that the coffee has been imported ; (b ) except as otherwise agreed between a member and the executive Director in accordance with the provisions of paragraph 1 of rule 10 of these rules , if the coffee covered by the certificate is placed under customs control , the customs service in whose custody the coffee is placed shall : ( i ) withdraw the certificate ; ( ii ) enter any relevant observations , including the information required in accordance with the provisions of paragraph 3 of rule 10 of these rules ; IMPORTANT Each valid certificate of re-export withdrawn by a customs service or a certifying agency shall be forwarded to the International Coffee Organization within 30 days of the close of the month of collection . 29 . 9 . 87 Official Journal of the European Communities No L 276 / 41 ANNEX 4 CERTIFICATE OF RE-SHIPMENT IN FORM RS CERTIFICATE OF RE-SHIPMENT FORM RS Form approved by the: INTERNATIONAL COFFEE ORGANIZATION 22 Berners Street, London W1 P 4 DD, England 1 . Valid for importation or replacement unt PART A : FOR USE BY ISSUING AUTHORITY / / 2 . Reference No . Country Code Port Code Serial No . 3 . Country of re-shipment 4 . Country of destination 5 . Name1 of ship/other carrier 6 . Port of loading/ intermediate ports 7 . Date of re-shipment 8 . Leave blank 9. Port or point of destination 1 1 Numhpr nf hanc nr nthpr r.nntainftrs10. ICO Identification mark 1 2 . Description of coffee 1 3 . Net weight of shipment Total Green (Crude) Roasted Soluble Other 14. Unit of weight kg . lb . 1 5 . Other marks and other relevant information It is hereby certified that the coffee described above is being re-shipped from the country issuing this Certificate. 16 . Customs stamp of issuing country : 1 7 . Stamp of Certifying Agency : Date Signature of authorized Customs Officer Date of issue Signature of authorized Certifying Officer PART B : FOR USE WHEN CERTIFICATE IS COLLECTED . COMPLETED CERTIFICATE TO BE FORWARDED TO THE ICO . I 8 . NOTATION BY CUSTOMS SERVICE Certificate collected and coffee imported or placed undei Customs control 1 9 . NOTATION BY CERTIFYING AGENCY OTHER THAN CUSTOMS Certificate collected and credited to Transit Stamp Account Customs entry number: Observations : Observations : Quantity ( if different from boxes 11 or 13 ): Place Date Place Date Customs stamp of collecting country Stamp of Certifying Agency Signature or equivalent of authorized Customs Officer Signature of authorized Certifying Officer 29 . 9 . 87 Official Journal of the European Communities No L 276 / 43 ANNEX 4 A MEASUREMENTS OF CERTIFICATE OF RE-SHIPMENT IN FORM RS A CERTIFICATE OF RE-SHIPMENT FORM RS V No L 276 / 4529 . 9 . 87 Official Journal of the European Communities ANNEX 4 B CERTIFICATE OF RE-SHIPMENT General guidance for completion of certificate of re-shipment in Form RS PART A To be completed by the certifying agency and the customs service of the issuing member 1 . Enter the date on which the period of validity of the certificate lapses (nine months from the end of the quarter in which the certificate is issued). 11 . Alongside each ICO identification mark shown in box 10 , enter the number of bags or other containers bearing that mark . Also enter the total number of bags or other containers . 2 . The reference number shall include the code number of the member issuing the certificate ( see Annex 6 to these rules ) and the code number of the port or inland point of re-shipment ( two digits to be supplied by the member ). This prefix of up to five digits shall be followed by the serial number of the certificate (each certifying agency shall ensure that the numbering of certificates of re-shipment which it issues shall begin at ' 1 ' on 1 October each year and shall proceed consecutively until 30 September the following year ). 12 . Mark 'X' in the appropriate box . If coffee other than green , roasted or soluble is being re-shipped , specify the form of such other coffee in box 15 ( see definitions in Article 3 of the International Coffee Agreement 1983 ). If a re-shipment includes more than one form of coffee , separate certificates are required for each form of coffee included in the shipment . 3 . Enter the name of the country from which the coffee is to be re-shipped . 13 . Enter net weight , rounded to nearest whole unit of weight ( one pound equals 0,4536 kilograms). 14 . Specify unit of weight by marking 'X' in the appropriate box .4 . Enter the name of the country of which the coffee is destined . 5 . Enter the name of the vessel on board which the coffee is to be shipped . If the coffee is not to be forwarded by ship , enter appropriate information concerning the form of transport , for example , lorry , lighter , rail . 15 . This space may be used for further identification of the coffee being re-shipped , for example , the shipping marks , or for comments relevant to the information in the certificate . The type(s ) and the reference number(s ) of the certificate^ ) withdrawn when the coffee described in the certificate of re-shipment was placed under customs control shall be entered in this space . 6 . Enter the name of the port or other place at which the coffee is to be loaded and the name of any port or point in transit at which the coffee will be unloaded before re-forwarding to the destination shown on the certificate . If the coffee is proceeding direct to its destination enter the word 'direct'. 16 . The customs service in the port or other place from which the coffee is re-shipped shall stamp the certificate as confirmation that re-shipment is about to take place. The authorized customs officer applying the stamp shall sign and date the certificate in the spaces provided . 7 . Enter the date on which the coffee is to be re-shipped . 17 . The certifying officer shall stamp the certificate with the stamp of the certifying agency and shall sign and date the certificate in the spaces provided . 8 . Leave blank ( for use by the International Coffee Organization). 9 . Enter the name of the port or other place to which the coffee is destined . IMPORTANT The first copy of each certificate of re-shipment shall be forwarded to the International Coffee Organization within 30 days of the date of re-shipment. 10 . Enter the ICO identification marks appearing on the bags or other containers . No L 276 / 46 Official Journal of the European Communities 29 . 9 . 87 PART B To be completed by the certifying agency or the customs service withdrawing the certificate ( iii ) enter the location of the coffee and the date on which it was placed under custody ; and ( iv ) affix its cachet as confirmation that the coffee has been placed under its control . 19 . If the certificate is presented for crediting to a transit stamp account , the certifiying officer withdrawing the certificate shall enter the place and date of collection and shall stamp and sign the certificate . 18 . ( a ) If the coffee covered by the certificate is imported , the customs service of the country of importation shall : ( i ) withdraw the certificate; ( ii ) enter the customs entry number and any relevant observations , including the information required in accordance with provisions of paragraph 3 of rule 7 of these rules ; ( iii ) enter the place and date of importation ; and ( iv ) affix its cachet as confirmation that the coffee has been imported ; ( b ) except as otherwise agreed between the member and the Executive Director in accordance with the provisions of paragraph 1 of rule 10 of these rules , if the coffee covered by the certificate is placed under customs control , the customs service in whose custody the coffee is placed shall : ( i ) withdraw the certificate ; ( ii ) enter any relevant observations , including the information required in accordance with the provisions of paragraph 3 of rule 10 of these rules ; IMPORTANT Each valid certificate of re-shipment withdrawn by a customs service or a certifying agency shall be forwarded to the International Coffee Organization within 30 days of the close of the month of collection. No L 276 / 4729 . 9 . 87 Official Journal of the European Communities ANNEX S CERTIFICATE OF TRANSIT IN FORM T CERTIFICATE OF TRANSIT FORM T Form approved by the: INTERNATIONAL COFFEE ORGANIZATION 22 Berners Street, London W1 P 4 DD, England 1 . valid for importation or replacement unti PART A: FOR USE BY ISSUING AUTHORITY / / l . Heterence No . Country Code Port Code Serial No . 3 . Issuing country 4. Country of destination 5 . Name of ship/other carrier 6 . Port of loading/ intermediate ports 7 . Date of shipment 8 . Leave blank 9 . Port or point of destination 0 . ICO Identification mark 1 1 . Number of bags or other containers 1 2 . Description of coffee 1 3 . Net weight of shipment Total Green (Crude) Roasted Soluble Other 14 . Unit of weight kg ­ lb . 1 5 . Other marks and other relevant information 16 . It is hereby certified that this Certificate is issued on the basis of Certificate in Form . reference number 17 . Stamp of Certifying Agency : Date Signature of authorized Customs Officer PART B : FOR USE WHEN CERTIFICATE IS COLLECTED . COMPLETED CERTIFICATE TO BE FORWARDED TO THE ICO. 1 8 . NOTATION BY CUSTOMS SERVICE 19 . NOTATION BY CERTIFYING AGENCY OTHER THAN CUSTOMS Certificate collected and coffee imported or placed under Customs control Certificate collected and credited to Transit Stamp Account Customs entry number: Observations : Observations: Quantity ( if different from boxes 11 or 13 ): Place Date Place Date Stamp of Certifying AgencyCustoms stamp ot collecting country Signature or equivalent of authorized Customs Officer Signature of authorized Certifying Officer 29 . 9 . 87 Official Journal of the European Communities No L 276 / 49 ANNEX 5 A MEASUREMENTS OF CERTIFICATE OF TRANSIT IN FORM T CERTIFICATE OF TRANSIT FORM T 29 . 9 . 87 Official Journal of the European Communities No L 276 / 51 ANNEX 5 B CERTIFICATE OF TRANSIT General guidance for completion of certificate of transit in Form T PART A To be completed by the certifying agency of the issuing member 1 . Enter the date on which the period of validity of the certificate lapses (nine months from the end of the quarter in which the certificate is issued). 11 . Alongside each ICO identification mark shown in box 10 , enter the number of bags or other containers bearing that mark . Also enter the total number of bags or other containers . 12 . Mark 'X' in the appropriate box . If coffee other than green , roasted or soluble is being forwarded , specify the form of such other coffee in box 15 ( see definitions in Article 3 of the International Coffee Agreement 1983 ). 2 . The reference number shall include the code number of the member issuing the certificate ( see Annex 6 to these rules ) and the code number of the port or inland point of loading ( two digits to be supplied by the member). This prefix of up to five digits shall be followed by the serial number of the certificate (each certifying agency shall ensure that the numbering of the certificates of transit which it issues shall begin at ' 1 ' on 1 October each year and shall proceed consecutively until 30 September the following year). 13 . Enter net weight , rounded to nearest whole unit of weight (one pound equals 0,4536 kilograms). 3 . Enter the name of the issuing country . 14 . Specify unit of weight by marking 'X' in the appropriate box . 4 . Enter the name of the country to which the coffee is destined . 15 . This space may be used for further identification of the coffee being forwarded , for example , the shipping marks , or for comments relevant to the information in the certificate . In the case of coffee from a non-member , the information specified in subparagraph ( a ) of paragraph 6 of rule 8 of these rules shall be entered and the words 'NON-MEMBER COFFEE' shall be written in capital letters at the top of the certificate . 5 . Enter the name of the vessel on board which the coffee is to be shipped . If the coffee is not to be forwarded by ship , enter appropriate information concerning the form of transport , for example , lorry , lighter , rail . 6 . Enter the name of the port or other place at which the coffee is to be loaded and the name of any port or point in transit at which the coffee will be unloaded before re-forwarding to the destination shown on the certificate . If the coffee is proceeding direct to its destination enter the word 'direct'. 16 . Enter the relevant information concerning the certificate on the basis of which the certificate of transit is being issued namely , the type of certificate and its reference number . (Not applicable in the case of a certificate of transit issued in accordance with the provisions of rule 8 of these rules to cover coffee from a non-member .) 7 . Enter the date on which the coffee is to be shipped . 17 . The certifying officer shall stamp the certificate with the stamp of the certifying agency and shall sign and date the certificate in the spaces provided . 8 . Leave blank ( for use by the International Coffee Organization). 9 . Enter the name of the port or other place to which the coffee is destined . IMPORTANT The first copy of each certificate of transit shall be forwarded to the International Coffee Organization within 30 days of the date of issue . 10 . Enter the ICO identification marks appearing on the bags or other containers . The certifying agency shall ensure that the ICO identification marks and the shipping marks are the same as those appearing on the certificate on which the certificate of transit is based . Each original certificate of transit shall be validated with coffee transit stamps affixed to the reverse in accordance with the provisions of rule 16 of these rules . No L 276 / 52 Official Journal of the European Communities 29 . 9 . 87 PART B To be completed by the certifying agency or the customs service withdrawing the certificate ( iii ) enter the location of the coffee and the date on which it was placed under custody ; and ( iv ) affix its cachet as confirmation that the coffee has been placed under its control . 18 . ( a ) If the coffee covered by the certificate is imported , the customs service of the country o(: importation shall : ( i ) withdraw the certificate ; ( ii ) enter the customs entry number and any relevant observations , including the information required in accordance with the provisions of paragraph 3 of rule 7 of these rules ; ( iii ) enter the place and date of importation ; and ( iv ) affix its cachet as confirmation that the coffee has been imported ; 19 . If the certificate is presented for crediting to a transit stamp account , the certifying officer withdrawing the certificate shall enter the place and date of collection and shall stamp and sign the certificate .( b ) except as otherwise agreed between a member and the Executive Director in accordance with the provisions of paragraph 1 of rule 10 of these rules , if the coffee covered by the certificate is placed under customs control , the customs service in whose custody the coffee is placed shall: ( i ) withdraw the certificate; ( ii ) enter any relevant observations , including the information required in accordance with the provisions of paragraph 3 of rule 10 of these rules ; IMPORTANT Each valid certificate of transit withdrawn by a customs service or a certifying agency shall be forwarded to the International Coffee Organization within 30 days of the close of the month of collection . 29 . 9 . 87 Official Journal of the European Communities No L 276 / 53 ANNEX 6 LIST OF MEMBERS AND THEIR CODE NUMBERS Exporting members I Importing members Angola Benin Bolivia Brazil Burundi Cameroon Central African Republic Colombia Congo Costa Rica Cote d'lvoire Cuba Dominican Republic Ecuador El Salvador Equatorial Guinea Ethiopia Gabon Ghana Guatemala Guinea Haiti Honduras India Indonesia Jamaica Kenya Liberia Madagascar Malawi Mexico Nicaragua Nigeria Panama Papua New Guinea Paraguay Peru Philippines Rwanda Sierra Leone Sri Lanka Tanzania Thailand Togo Trinidad and Tobago Uganda Venezuela Zaire Zambia Zimbabwe 158 22 1 2 27 19 20 3 21 5 24 6 7 8 9 167 10 23 38 11 92 12 13 14 15 100 37 107 25 109 16 17 18 29 166 122 30 123 28 32 83 33 140 26 34 35 36 4 149 39 ' Australia Austria Belgium /Luxemburg Canada Cyprus Denmark Fiji Finland France Federal Republic of Germany Greece Ireland Italy Japan Netherlands New Zealand Norway Portugal Singapore Spain Sweden Switzerland United Kingdom United States of America Yugoslavia 51 52 53 54 86 56 236 71 58 57 91 98 59 60 61 70 62 31 132 63 64 65 68 69 148 Note: Members of OAMCAF in italic type . Coffee export stamps issued to Members of OAMCAF will bear the code number 155 . No L 276 / 54 Official Journal of the European Communities 29 . 9 . 87 ANNEX 7 ANNUAL LIMITATION OF IMPORTS BY IMPORTING MEMBERS FROM NON-MEMBERS (60 kilogram bags) Importing member Limitation Total 297 694 USA EEC Belgium /Luxembourg Denmark France Federal Republic of Germany Greece Ireland Italy Netherlands Portugal Spain United Kingdom Other Members Australia Austria Canada Cyprus Fiji Finland Japan New Zealand Norway Singapore Sweden Switzerland Yugoslavia 0 170 198 23 023 16 593 8 954 4 884 1 611 744 39 489 11 617 9 891 49 687 3 705 127,496 1 652 163 1 805 148 4 2 770 10 503 576 7 269 87 060 240 15 306 0 No L 276 / 5529 . 9 . 87 Official Journal of the European Communities ANNEX 8 IMPORT RETURN IN FORM I IMPORTS RETURN FORM FOR COFFEE IMPORTED WITHOUT THE PRESENTATION OF AN ORIGINAL CERTIFICATE OF ORIGIN Form approved by the : INTERNATIONAL COFFEE ORGANIZATION 22 Berners Street , London W14 4DD, England PART A : FOR USE BY THE IMPORTER OR HIS AGENT 1 . Importing Country 2 . Country of origin / imported from 3 . Reference number of certificate of origin 4 . Leave blank 5 . Port or place of importation 6 . Shipping marks 7 . Number of bags or other containers 8 . Description of coffee 9 . Net weight of shipment a . ICO Identification Mark Green (Crude ) Roasted Soluble Other b . Other marks 10 . Unit of weight kg ­ lb . 1 1 . Other relevant information 12 . FREE DISPOSAL PART B : FOR USE WHEN DOCUMENT IS COLLECTED 13 . NO I A l ION BY CUSTOMS SERVICE Import return collected and coffee imported Customs entry number or Import return serial number Observations Customs Place Date Signature or equivalent of authorized customs officer 29 . 9 . 87 No L 276 / 57Official Journal of the European Communities ANNEX 8 A MEASUREMENTS OF IMPORT RETURN IN FORM I IMPORTS RETURN FORM I FOR COFFEE IMPORTED WITHOUT THE PRESENTATION OF AN ORIGINAL CERTIFICATE OF ORIGIN 29 . 9 . 87 No L 276 / 59Official Journal of the European Communities ANNEX 8 B IMPORT RETURN FOR COFFEE IMPORTED WITHOUT THE PRESENTATION OF AN ORIGINAL CERTIFICATE OF ORIGIN General guidance for completion of import return in form I The following guidance for the completion of the import return may be printed on the reverse of each return PART A To be completed by the importer or his agent 7 . Enter the number of bags or other containers imported . 8 . Mark 'X' in appropriate box . If coffee other than green , roasted or soluble is being imported , specify the form of such coffee in box 11 ( see definitions in Article 3 of the International Coffee Agreement 1983 ). If an import of coffee includes more than one form of coffee , separate import returns are required for each form of coffee included in the parcel . 9 . Enter net weight rounded to nearest whole unit of weight ( one pound equals 0,4536 kilograms). 10 . Specify unit of weight by marking 'X' in appropriate box . An import return shall be completed in respect of each parcel ( J ) of coffee imported without the surrender of an original certificate of origin . Its contents shall be verified by the customs service of the importing country . 1 . Enter the name of the country of importation . 2 . Enter the name of the country in which the coffee was produced or the name of the country of provenance . 3 . Enter reference number of the certificate of origin covering the coffee , if known . 4 . Leave blank ( for use by the International Coffee Organization). 5 . Enter the name of the port or place of importation . 6 . In box 6a enter the ICO identification mark printed inside a box on the bags or other containers , if available . If the parcel of coffee consists of bags or containers bearing differing ICO identification marks , separate import returns shall be completed for each lot of bags or other containers bearing identical ICO identification marks . Additional shipping marks or other identification shall be entered in box 6b . 11 . Enter any comments relevant to the information in the return . 12 . This space is for use at the discretion of the importing member printing the import returns , and might be used , for example , to show the name of the importer or his agent completing Part A. (') With the following exceptions : ( a ) samples and parcels up to a maximum net weight of 60 kilograms of green coffee or the equivalent thereof namely : ( i ) 120 kilograms of dried coffee cherry ; or ( ii ) 75 kilograms of parchment coffee ; or ( iii ) 50,4 kilograms of roasted coffee ; or ( iv ) 23 kilograms of soluble or liquid coffee ; ( b ) importations from importing members of coffee processed in ¢importing member countries . No L 276 / 60 Official Journal of the European Communities 29 . 9 . 87 PART B To be completed only when coffee is imported 13 . The customs service or other designated authority in the port or place at which the coffee is imported shall withdraw the return , enter the customs entry number or the serial number of the import return (or both ), any relevant observations and the place and date of importation and shall affix its cachet as confirmation that the coffee has been imported . Whenever possible ( and always when the customs entry number is not shown) the customs service shall give each import return a serial number ( at each port or place of importation the numbering of import returns shall begin at ' 1 ' on 1 October each year and shall proceed consecutively until 30 September the following year ).